 



Exhibit 10.49
 
EQUIPMENT LEASE AGREEMENT
(KCSR 2005-1)
dated as of December 20, 2005
between
KCSR TRUST 2005-1, acting through
WILMINGTON TRUST COMPANY,
not in its individual capacity, except as otherwise
expressly provided herein, but solely as Owner Trustee,
Lessor
and
THE KANSAS CITY SOUTHERN RAILWAY COMPANY,
Lessee
SD70MAC Locomotives
 
CERTAIN OF THE RIGHT, TITLE AND INTEREST OF LESSOR IN AND TO THIS LEASE, THE
EQUIPMENT COVERED HEREBY AND THE RENT DUE AND TO BECOME DUE HEREUNDER HAVE BEEN
ASSIGNED AS COLLATERAL SECURITY TO, AND ARE SUBJECT TO A SECURITY INTEREST IN
FAVOR OF, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, AS INDENTURE TRUSTEE
UNDER A TRUST INDENTURE AND SECURITY AGREEMENT (KCSR 2005-1), DATED AS OF
DECEMBER 20, 2005 BETWEEN SAID INDENTURE TRUSTEE, AS SECURED PARTY, AND LESSOR,
AS DEBTOR. INFORMATION CONCERNING SUCH SECURITY INTEREST MAY BE OBTAINED FROM
INDENTURE TRUSTEE AT ITS ADDRESS SET FORTH IN SECTION 20 OF THIS LEASE. THIS
LEASE AGREEMENT HAS BEEN EXECUTED IN SEVERAL COUNTERPARTS, ONLY THAT COUNTERPART
TO BE DEEMED THE ORIGINAL COUNTERPART FOR CHATTEL PAPER PURPOSES CONTAINS THE
RECEIPT THEREFOR EXECUTED BY WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
AS INDENTURE TRUSTEE, ON THE SIGNATURE PAGE THEREOF. SEE SECTION 26.2 FOR
INFORMATION CONCERNING THE RIGHTS OF THE ORIGINAL HOLDER AND THE HOLDERS OF THE
VARIOUS COUNTERPARTS HEREOF.
 
     Memorandum of Equipment Lease Agreement (KCSR 2005-1) filed with the
Surface Transportation Board pursuant to 49 U.S.C. § 11301 on December 21, 2005
at 3:24PM., Recordation Number 26046, and deposited in the Office of the
Registrar General of Canada pursuant to Section 105 of the Canada Transportation
Act on December 21, 2005.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION   HEADING   PAGE
Parties
        1  
 
           
SECTION 1.
  DEFINITIONS.     1  
 
           
SECTION 2.
  ACCEPTANCE AND LEASING OF EQUIPMENT     1  
 
           
SECTION 3.
  TERM AND RENT     1  
 
           
Section 3.1.
  Lease Term     1  
Section 3.2.
  Basic Rent     2  
Section 3.3.
  Supplemental Rent     3  
Section 3.4.
  Adjustment of Rent     4  
Section 3.5.
  Manner of Payments     4  
 
           
SECTION 4.
  OWNERSHIP AND MARKING OF EQUIPMENT     5  
 
           
Section 4.1.
  Retention of Title     5  
Section 4.2.
  Duty to Number and Mark Equipment     5  
Section 4.3.
  Prohibition against Certain Designations     5  
 
           
SECTION 5.
  DISCLAIMER OF WARRANTIES; RIGHT OF QUIET ENJOYMENT     5  
 
           
Section 5.1.
  Disclaimer of Warranties     5  
Section 5.2.
  Quiet Enjoyment     6  
 
           
SECTION 6.
  RETURN OF EQUIPMENT; STORAGE     6  
 
           
Section 6.1.
  General     6  
Section 6.2.
  Condition of Equipment     7  
Section 6.3.
  Storage     7  
 
           
SECTION 7.
  LIENS     8  
 
           
SECTION 8.
  MAINTENANCE; OPERATION; SUBLEASE     8  
 
           
Section 8.1.
  Maintenance     8  
Section 8.2.
  Operation     9  
Section 8.3.
  Sublease     9  
 
           
SECTION 9.
  MODIFICATIONS     10  
 
           
Section 9.1.
  Required Modifications     10  
Section 9.2.
  Optional Modifications     10  
Section 9.3.
  Removal of Proprietary and Communications Equipment     11  
Section 9.4.
  Retention of Equipment by Lessor     11  

      Equipment Lease Agreement (KCSR 2005-1)    

 



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE
SECTION 10.
  VOLUNTARY TERMINATION     11  
 
           
Section 10.1.
  Right of Termination     11  
Section 10.2.
  Sale of Equipment     12  
Section 10.3.
  Retention of Equipment by Lessor     12  
Section 10.4.
  Termination of Lease     13  
 
           
SECTION 11.
  LOSS, DESTRUCTION, REQUISITION, ETC.     13  
 
           
Section 11.1.
  Event of Loss     13  
Section 11.2.
  Replacement or Payment upon Event of Loss     13  
Section 11.3.
  Rent Termination     15  
Section 11.4.
  Disposition of Equipment; Replacement of Unit     15  
Section 11.5.
  Eminent Domain     16  
 
           
SECTION 12.
  INSURANCE     16  
 
           
Section 12.1.
  Property Damage and Public Liability Insurance     16  
Section 12.2.
  Proceeds of Insurance     17  
Section 12.3.
  Additional Insurance     18  
 
           
SECTION 13.
  REPORTS; INSPECTION     18  
 
           
Section 13.1.
  Duty of Lessee to Furnish     18  
Section 13.2.
  Lessor’s Inspection Rights     18  
 
           
SECTION 14.
  EVENTS OF DEFAULT     19  
 
           
SECTION 15.
  REMEDIES     20  
 
           
Section 15.1.
  Remedies     20  
Section 15.2.
  Cumulative Remedies     23  
Section 15.3.
  No Waiver     23  
Section 15.4.
  Lessee’s Duty to Return Equipment Upon Default     23  
Section 15.5.
  Specific Performance; Lessor Appointed Lessee’s Agent     23  
 
           
SECTION 16.
  FILINGS; FURTHER ASSURANCES     24  
 
           
Section 16.1.
  Filings     24  
Section 16.2.
  Further Assurances     24  
Section 16.3.
  Expenses     24  
 
           
SECTION 17.
  LESSOR’S RIGHT TO PERFORM     24  
 
           
SECTION 18.
  ASSIGNMENT     25  
 
           
Section 18.1.
  Assignment by Lessor     25  
Section 18.2.
  Assignment by Lessee     25  
Section 18.3.
  Sublessee’s Performance and Rights     25  

          Equipment Lease Agreement (KCSR 2005-1)   - ii -    

 



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE
SECTION 19.
  NET LEASE, ETC.     25  
 
           
SECTION 20.
  NOTICES     26  
 
           
SECTION 21.
  CONCERNING INDENTURE TRUSTEE     27  
 
           
Section 21.1.
  Limitation of Indenture Trustee’s Liabilities     27  
Section 21.2.
  Right, Title and Interest of Indenture Trustee under Lease     28  
 
           
SECTION 22.
  TERMINATION UPON PURCHASE BY LESSEE; OPTIONS TO RENEW     28  
 
           
Section 22.1.
  Termination upon Purchase by Lessee     28  
Section 22.2.
  Renewal Option at Expiration of Basic Term     28  
Section 22.3.
  [Reserved]     28  
Section 22.4.
  Determination of Fair Market Rental Value     29  
Section 22.5.
  Stipulated Loss Value During Renewal Term     29  
 
           
SECTION 23.
  LESSEE’S OPTIONS TO PURCHASE EQUIPMENT; PURCHASE OF BENEFICIAL INTEREST     29
 
 
           
SECTION 24.
  LIMITATION OF LESSOR’S LIABILITY     30  
 
           
SECTION 25.
  FILING IN MEXICO     31  
 
           
SECTION 26.
  MISCELLANEOUS     31  
 
           
Section 26.1.
  Governing Law; Severability     31  
Section 26.2.
  Execution in Counterparts     31  
Section 26.3.
  Headings and Table of Contents; Section References     31  
Section 26.4.
  Successors and Assigns     32  
Section 26.5.
  True Lease     32  
Section 26.6.
  Amendments and Waivers     32  
Section 26.7.
  Survival     32  
Section 26.8.
  Business Days     32  
Section 26.9.
  Directly or Indirectly     32  
Section 26.10.
  Incorporation by Reference     32  
Section 26.11.
  Entitlement to §1168 Benefits     32  
Section 26.12.
  Waiver of Jury Trial     33  

ATTACHMENTS TO EQUIPMENT LEASE AGREEMENT:
Exhibit A            –            Form of Lease Supplement
Appendix A       –            Definitions

          Equipment Lease Agreement (KCSR 2005-1)   - iii -    

 



--------------------------------------------------------------------------------



 



EQUIPMENT LEASE AGREEMENT
(KCSR 2005-1)
     This EQUIPMENT LEASE AGREEMENT (KCSR 2005-1), dated as of December 20, 2005
(this “Lease”), between KCSR TRUST 2005-1, a Delaware statutory trust
(“Lessor”), acting through WILMINGTON TRUST COMPANY, a Delaware banking
corporation, not in its individual capacity except as expressly stated herein,
but solely as trustee created under the Trust Agreement (as hereinafter defined)
(in its individual capacity “Trust Company” and as Owner Trustee, together with
its permitted successors and assigns, called the “Owner Trustee”), and THE
KANSAS CITY SOUTHERN RAILWAY COMPANY, a Missouri corporation (“Lessee”),
W I T N E S S E T H:

SECTION 1.   DEFINITIONS.

     Unless the context otherwise requires, all capitalized terms used herein
without definition shall have the respective meanings set forth in Appendix A
hereto for all purposes of this Lease.

SECTION 2.   ACCEPTANCE AND LEASING OF EQUIPMENT.

     Lessor hereby agrees (subject to satisfaction or waiver of the conditions
applicable to the Delivery Date set forth in Section 4.1 of the Participation
Agreement), simultaneously with the delivery of each Unit of Equipment from
Seller to Lessor, and acceptance thereof by Lessor, to accept on behalf of
Lessor delivery of such Unit of Equipment from Seller, as evidenced by the
execution and delivery by Lessee (as the authorized representative of Lessor) of
a Certificate of Acceptance with respect to such Unit and thereafter to lease
such Unit to Lessee hereunder. Lessee further agrees (subject to satisfaction or
waiver of the conditions applicable to the Closing Date for such Unit set forth
in Article IV of the Participation Agreement) to execute and deliver a Lease
Supplement covering such Unit. Lessor hereby authorizes one or more employees or
agents of Lessee, designated by Lessee, to act on behalf of Lessor as its
authorized representative or representatives to accept delivery of the Equipment
and to execute and deliver such Certificate of Acceptance, all in accordance
with Section 2.3(b) of the Participation Agreement. Lessee hereby agrees that
such acceptance of delivery by such authorized representative or representatives
on behalf of Lessor shall, without further act, irrevocably constitute
acceptance by Lessee of such Unit for all purposes of this Lease.

SECTION 3.   TERM AND RENT.

     Section 3.1. Lease Term. The interim term of this Lease (the “Interim
Term”) shall commence for each Unit on the Delivery Date for such Unit and shall
terminate at 11:59 P.M. (New York City time) on the day before the Basic Term
Commencement Date for such Unit. The basic term of this Lease (the “Basic Term”)
for each Unit shall commence on the Closing Date for such Unit and, subject to
earlier termination pursuant to Sections 10, 11, 15, and 22.1, shall expire at
11:59 P.M. (New York City time) on the Basic Term Expiration Date for such Unit.
Subject and pursuant to Section 22.2, Lessee may elect one or more Renewal Terms
with respect to any Unit.

      Equipment Lease Agreement (KCSR 2005-1)    

 



--------------------------------------------------------------------------------



 



     Section 3.2. Basic Rent. (a) Lessee and Lessor hereby agree that no Rent
(other than Supplemental Rent, if any) shall be payable to Lessor during the
Interim Term. Lessee hereby agrees to pay Lessor Basic Rent for each Unit
throughout the Basic Term applicable thereto on the first Rent Payment Date and
in consecutive semi-annual installments thereafter payable on each Rent Payment
Date. Each such payment of Basic Rent shall be in an amount equal to the product
of the Equipment Cost for such Unit multiplied by the Basic Rent percentage for
such Unit set forth opposite such Rent Payment Date on Schedule 2 to the Lease
Supplement for such Unit (as such Schedule 2 shall be adjusted pursuant to
Section 2.6 of the Participation Agreement). Basic Rent shall be payable on the
Rent Payment Dates as set forth in Schedule 2 to the Lease Supplement for such
Unit. Basic Rent shall be allocated and accrued for use of the Units as
specified in Schedule 5 to the Lease Supplement for such Unit (“Allocated
Rent”). For the avoidance of doubt, and notwithstanding anything to the contrary
herein, the parties agree that irrespective of Lessee’s payment obligation on
each Rent Payment Date, Lessee’s liability on account of the use of each Unit
shall be allocated to each Lease Period in the amount of Allocated Rent set
forth in Schedule 5 to the Lease Supplement for such Unit. Basic Rent allocated
to any Lease Period shall be further allocated ratably to each day within such
Lease period. Basic Rent shall be allocated to each calendar year in the Lease
Term based upon the assumption that each calendar year in the Lease Term is
360 days, consisting of four 90-day quarters and twelve 30-day months.
     (b) It is the intention of Lessor and Lessee that: (i) for purposes of
Section 467 of the Code the Allocated Rent derived by multiplying Equipment Cost
by the percentage set forth for each Lease Period on Schedule 5 to the
applicable Lease Supplement under the caption “Allocated Rent” constitutes a
specific allocation of “fixed rent” within the meaning of Treasury Regulation
section 1.467-1(c)(2)(ii) with the effect that each of Lessor and Lessee shall
accrue rental income and rental expense, respectively, in the amount equal to
Equipment Cost multiplied by the percentage as set forth for each Lease Period
under the column with the heading “Allocated Rent” on Schedule 5 to the
applicable Lease Supplement.
     (c) Lessor and Lessee agree that a prepaid or deferred rent balance may
exist at certain times during the Basic Term. It is the intention of Lessor and
Lessee that any such prepaid or deferred rent balance shall (A) in the case of a
prepaid rent balance, give rise to a loan from Lessee to Lessor in the amount of
any positive loan balance (the “Lessor Loan Balance”) computed by multiplying
the percentage set forth in Schedule 6 to the applicable Lease Supplement under
the caption “Loan Balance” by the Equipment Cost, and in the case of a deferred
rent balance, shall give rise to a loan from Lessor to Lessee in the amount of
any negative loan balance (the “Lessee Loan Balance”) computed by multiplying
the percentage set forth in Schedule 6 to the applicable Lease Supplement under
the caption “Loan Balance” by the Equipment Cost and (B) such loan shall provide
for “adequate stated interest” within the meaning of Treasury Regulation section
1.467-2(b)(ii). If there shall be an outstanding Lessor Loan Balance, Lessor
shall deduct interest expense and Lessee shall include interest income, in each
case, in an amount equal to the product of Equipment Cost multiplied by the
percentage set forth under the caption “Interest Amount” for the applicable
period identified on Schedule 6 to the applicable Lease Supplement. If there
shall be an outstanding Lessee Loan Balance, Lessee shall deduct interest
expense and Lessor shall include interest income, in each case, in an amount
equal to the product of Equipment Cost multiplied by the percentage set forth
under the caption

          Equipment Lease Agreement (KCSR 2005-1)   - 2 -    

 



--------------------------------------------------------------------------------



 



“Interest Amount” for the applicable period identified on Schedule 6 to the
applicable Lease Supplement.
     (d) The obligations of Lessor to Lessee under this Section 3.2 (including
Lessor’s obligation with respect to any loan from Lessee as represented by any
Lessor Loan Balance) (i) are subject and subordinate to the obligations of
Lessor under the Indenture and of Lessee to Lessor under any other Operative
Agreement, (ii) are payable exclusively from amounts distributable under clause
“second” of Section 3.01 of the Indenture or clause “fourth” of Section 3.03 of
the Indenture, (iii) shall be suspended at any time a Specified Default or an
Event of Default is continuing (unless all amounts payable to the Loan
Participants under Section 3.03 of the Indenture shall have been satisfied in
full and Lessee has paid Lessor all amounts due to Lessor and Owner Participant
under the Operative Agreements), and (iv) shall not be enforceable by Lessee
other than by written demand unless all amounts payable to the Loan Participants
under Section 3.03 of the Indenture shall have been satisfied in full and Lessee
has paid Lessor all amounts due to Lessor and Owner Participant under the
Operative Agreements. Lessee acknowledges, consents and agrees to the
subordination and other terms set forth in the previous sentence.
     The EBO Fixed Purchase Price, each Stipulated Loss Value and each
Termination Value, as of any Determination Date, reflects the subtraction of any
Lessor Loan Balance and accrued interest thereon and the addition of any Lessee
Loan Balance, accrued interest thereon and accrued Basic Rent; and the payment
thereof, or any amount calculated by reference thereto, by Lessee as and when
due hereunder in connection with a termination of this Lease with respect to any
Unit pursuant to Section 10, 11, 15 or 22.1 shall effect a repayment, by offset,
of the Lessor Loan Balance or a repayment of the Lessee Loan Balance, as the
case may be.
     (e) In the event that the amount of fixed rent payable under the Lease is
deemed to be less than or more than the aggregate amount of Basic Rent
identified on Schedule 2 to the applicable Lease Supplement (and such increase
is deemed to be fixed rent within the meaning of Treasury Regulation section
1.467-1(h)(3) or such decrease is deemed to be a decrease of fixed rent within
the meaning of Treasury Regulation section 1.467-1(h)(3)), the amount of
Allocated Rent for each Lease Period shall be increased or decreased, as the
case may be, by an amount equal to the deemed increase or decrease in Basic Rent
payments multiplied by a fraction, the numerator of which is equal to the amount
of Allocated Rent for such Lease Periods and the denominator of which is the
aggregate amount of Allocated Rent for all Lease Periods. The adjusted Allocated
Rent shall constitute Allocated Rent for all purposes of this Lease.
     (f) Anything contained herein or in the Participation Agreement to the
contrary notwithstanding, each installment of Basic Rent (both before and after
any adjustment pursuant to Section 2.6 of the Participation Agreement) shall be,
under any circumstances and in any event, in an amount at least sufficient for
Lessor to pay in full as of the due date of such installment, any payment of
principal of and interest on the Equipment Notes required to be paid by Lessor
pursuant to the Indenture on such due date.
     Section 3.3. Supplemental Rent. Lessee also agrees to pay to Lessor, or to
whomsoever shall be entitled thereto, any and all Supplemental Rent, promptly as
the same shall become due and owing, or where no due date is specified, promptly
after demand by the Person entitled

          Equipment Lease Agreement (KCSR 2005-1)   - 3 -    

 



--------------------------------------------------------------------------------



 



thereto, and in the event of any failure on the part of Lessee to pay any
Supplemental Rent, Lessor shall have all rights, powers and remedies provided
for herein or by law or equity or otherwise as in the case of nonpayment of
Basic Rent. Without limiting the generality of the foregoing, Lessee will pay,
as Supplemental Rent, (i) on demand, to the extent permitted by applicable law,
an amount equal to interest at the applicable Late Rate on any part of any
installment of Basic Rent not paid when due for any period for which the same
shall be overdue and on any payment of Supplemental Rent not paid when due or
demanded, as the case may be, for the period from such due date or demand until
the same shall be paid, (ii) an amount equal to any Make-Whole Amount due under
Section 2.10(c) of the Indenture to the extent not paid by Lessee, (iii) in the
case of the termination of this Lease with respect to any Unit pursuant to
Section 10, on the applicable Termination Date, an amount equal to the
Make-Whole Amount, if any, with respect to the principal amount of each
Equipment Note to be prepaid as a result of such termination, (iv) in the case
of a termination of this Lease with respect to any Unit pursuant to
Section 22.1, on the date such Unit is purchased, an amount equal to the
Make-Whole Amount, if any, with respect to any Equipment Note to be prepaid on
such date, (v) in the case of any refunding or refinancing pursuant to
Section 11.2 of the Participation Agreement or any prepayment pursuant to
Section 2.10(d) of the Indenture, on the date specified in the agreement
referred to in Section 11.2(a) of the Participation Agreement or Section 2.10(d)
of the Indenture, as applicable, an amount equal to the Make-Whole Amount, if
any, with respect to the principal amount of each Equipment Note outstanding on
the Refunding Date, and (vi) on demand, any payments required under the Tax
Indemnity Agreement or Section 7 of the Participation Agreement and (vi) all
amounts payable by Lessor under Section 7.02 of the Indenture. All Supplemental
Rent to be paid pursuant to this Section 3.3 shall be payable in the type of
funds and in the manner set forth in Section 3.5.
     Section 3.4. Adjustment of Rent. Lessee and Lessor agree that the Basic
Rent, Stipulated Loss Value and Termination Value percentages shall be adjusted
to the extent provided in Section 2.6 of the Participation Agreement.
     Section 3.5. Manner of Payments. All Rent (other than Supplemental Rent
payable to Persons other than Lessor, which shall be payable to such other
Persons in accordance with written instructions furnished to Lessee by such
Persons, as otherwise provided in any of the Operative Agreements or as required
by law) shall be paid by Lessee to Lessor at its office at Rodney Square North,
1100 North Market Street, Wilmington, DE 19890-0001, Attention: Corporate Trust
Administration. All Rent shall be paid by Lessee in funds consisting of lawful
currency of the United States of America, which shall be immediately available
to the recipient not later than 12:00 noon (New York City time) on the date of
such payment, provided that so long as the Indenture shall not have been
discharged pursuant to the terms thereof, Lessor hereby directs, and Lessee
agrees, that all Rent (excluding Excepted Property) payable to Lessor and
assigned to Indenture Trustee shall be paid directly to Indenture Trustee at the
times and in funds of the type specified in this Section 3.5 at the office of
Indenture Trustee at 299 South Main Street, 12th Floor, MAC: U1228-120, Salt
Lake City, Utah 84111, Attention: Corporate Trust Department, or at such other
location in the United States of America as Indenture Trustee may otherwise
direct.

          Equipment Lease Agreement (KCSR 2005-1)   - 4 -    

 



--------------------------------------------------------------------------------



 



SECTION 4.   OWNERSHIP AND MARKING OF EQUIPMENT.

     Section 4.1. Retention of Title. Lessor shall and hereby does retain full
legal title to and ownership of the Equipment notwithstanding the delivery of
the Equipment to Lessee hereunder.
     Section 4.2. Duty to Number and Mark Equipment. On or before each Closing
Date, Lessee shall cause each Unit to be numbered with the reporting mark shown
on the Lease Supplement for such Unit dated such Closing Date and, within
30 days of the applicable Closing Date and at all times thereafter, shall cause
each Unit to be plainly, distinctly, permanently and conspicuously marked by a
plate or stencil printed in contrasting colors upon each side of each Unit, in
letters not less than one inch in height, a legend substantially as follows:
“SUBJECT TO A SECURITY AGREEMENT RECORDED
WITH THE SURFACE TRANSPORTATION BOARD”
or
“OWNERSHIP SUBJECT TO A SECURITY AGREEMENT FILED
WITH THE SURFACE TRANSPORTATION BOARD”
with appropriate changes thereof and additions thereto as from time to time may
be required by law in order to protect Lessor’s right, title and interest in and
to such Unit, its rights under this Lease and the rights of Indenture Trustee.
Except as provided hereinabove, Lessee will not place any such Units in
operation or exercise any control or dominion over the same until the required
legend shall have been so marked on both sides thereof, and will replace
promptly any such word or words in such legend which may be removed, defaced,
obliterated or destroyed. Lessee will not change the reporting mark of any Unit
except in accordance with a statement of new reporting marks to be substituted
therefor, which statement shall be delivered to Lessor by Lessee and a
supplement to this Lease and the Indenture with respect to such new reporting
marks shall be filed or recorded by Lessee in all public offices where this
Lease and the Indenture shall have been filed or recorded, in each case promptly
after a Responsible Officer of Lessee obtains actual knowledge of such change.
     Section 4.3. Prohibition against Certain Designations. Except as above
provided, Lessee will not allow the name of any Person to be placed on any Unit
as a designation that might reasonably be interpreted as a claim of ownership;
provided, however, that subject to the delivery of the statement specified in
the last sentence of Section 4.2, Lessee may cause the Equipment to be lettered
with the names or initials or other insignia customarily used by Lessee or any
permitted sublessees or any of their respective Affiliates on railroad equipment
used by it of the same or a similar type.

SECTION 5.   DISCLAIMER OF WARRANTIES; RIGHT OF QUIET ENJOYMENT.

     Section 5.1. Disclaimer of Warranties. Without waiving any claim Lessee may
have against any seller, supplier or manufacturer, LESSEE ACKNOWLEDGES AND
AGREES THAT, (i) EACH UNIT IS OF A SIZE, DESIGN, CAPACITY AND MANUFACTURE
SELECTED BY AND ACCEPTABLE TO LESSEE, (ii) LESSEE IS SATISFIED THAT EACH UNIT IS
SUITABLE FOR ITS PURPOSES, (iii) NEITHER LESSOR NOR OWNER

          Equipment Lease Agreement (KCSR 2005-1)   - 5 -    

 



--------------------------------------------------------------------------------



 



PARTICIPANT IS A MANUFACTURER OR A DEALER IN PROPERTY OF SUCH KIND, (iv) EACH
UNIT IS LEASED HEREUNDER SUBJECT TO ALL APPLICABLE LAWS AND GOVERNMENTAL
REGULATIONS NOW IN EFFECT OR HEREINAFTER ADOPTED, AND (v) LESSOR LEASES AND
LESSEE TAKES EACH UNIT “AS-IS”, “WHERE-IS” AND “WITH ALL FAULTS”, AND LESSEE
ACKNOWLEDGES THAT NEITHER LESSOR, AS LESSOR OR IN ITS INDIVIDUAL CAPACITY, NOR
OWNER PARTICIPANT MAKES NOR SHALL BE DEEMED TO HAVE MADE, AND EACH EXPRESSLY
DISCLAIMS, ANY AND ALL RIGHTS, CLAIMS, WARRANTIES OR REPRESENTATIONS EITHER
EXPRESS OR IMPLIED, AS TO THE VALUE, CONDITION, FITNESS FOR ANY PARTICULAR
PURPOSE, DESIGN, OPERATION, MERCHANTABILITY THEREOF OR AS TO THE TITLE OF THE
EQUIPMENT, THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREOF OR CONFORMITY
THEREOF TO SPECIFICATIONS, FREEDOM FROM PATENT, COPYRIGHT OR TRADEMARK
INFRINGEMENT, THE ABSENCE OF ANY LATENT OR OTHER DEFECT, WHETHER OR NOT
DISCOVERABLE, OR AS TO THE ABSENCE OF ANY OBLIGATIONS BASED ON STRICT LIABILITY
IN TORT OR ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER
WITH RESPECT THERETO, except that Lessor, in its individual capacity, represents
and warrants that on the Delivery Date, Lessor shall have received whatever
title to the Equipment delivered on or prior to the Delivery Date as was
conveyed to Lessor by Seller and each Unit will be free of Lessor’s Liens
attributable to Lessor in its individual capacity. During the Lease Term so long
as no Event of Default shall have occurred and be continuing, Lessor hereby
appoints and constitutes Lessee its agent and attorney-in-fact during the Lease
Term to assert and enforce, from time to time, in the name and for the account
of Lessor and Lessee, as their interests may appear, but in all cases at the
sole cost and expense of Lessee, whatever claims and rights Lessor may have as
owner of the Equipment against the manufacturers or any prior owner thereof.
     Section 5.2. Quiet Enjoyment. Each party to this Agreement acknowledges
notice of, and consents in all respects to, the terms of this Lease, and
expressly, severally and as to its own actions only, agrees that,
notwithstanding any other provision of any of the Operative Agreements, so long
as no Lease Event of Default has occurred and is continuing, it shall not take
or cause to be taken any action inconsistent with Lessee’s rights under this
Lease or otherwise through its own actions in any way interfere with or
interrupt the quiet enjoyment of the use, operation and possession of any Unit
by Lessee.

SECTION 6.   RETURN OF EQUIPMENT; STORAGE.

     Section 6.1. General. (a) On the expiration of the Lease Term with respect
to any Unit which has not been purchased by Lessee, Lessee will, at its own cost
and expense, deliver possession of such Unit to Lessor at not more than three
interchange points on the tracks of Lessee in the U.S., f.o.b. such interchange
point, as Lessor may reasonably designate to Lessee in writing at least 90 days
before the end of the Lease Term or, in the absence of such designation, as
Lessee may select or, if Lessor has requested storage pursuant to Section 6.3,
to the location determined in accordance with Section 6.3. Upon expiration of
the Lease Term with respect to such Unit, compliance with the terms hereof and
tender of such Unit at the location determined in accordance with this
Section 6.1(a), this Lease and the obligation to pay Basic Rent and all other
Rent for such Unit accruing subsequent to such expiration (except for
Supplemental Rent

          Equipment Lease Agreement (KCSR 2005-1)   - 6 -    

 



--------------------------------------------------------------------------------



 



obligations with respect to such Unit surviving pursuant to the Participation
Agreement or the Tax Indemnity Agreement or which have otherwise accrued but not
been paid as of the date of the expiration of the Lease Term) shall terminate.
     (b) In the event any Unit is not returned as hereinabove provided at the
expiration of the Lease Term with respect to such Unit, Lessee may retain
custody and control of such Unit so long as Lessee is attempting to remedy any
condition delaying such return, and in any case the covenants of Lessee (other
than with respect to Basic Rent) under this Lease (including those pertaining to
indemnities, Liens, maintenance and insurance) shall continue with respect to
such Unit until such return of such Unit and, regardless of whether such delay
shall be attributable to Lessee or any permitted sublessee, Lessee shall pay
holdover rent to Lessor for the first 30 days in an amount equal to the daily
equivalent of rent during the preceding term, and thereafter in an amount equal
to 120% of the daily equivalent of the greater of (i) the arithmetic average of
the Basic Rent during the Basic Term for such Unit (or, if the failure to return
occurs after a Renewal Term, the arithmetic average of the Basic Rent paid
during the Renewal Term for such Unit) and (ii) the Fair Market Rental Value for
such Unit. The provision for payment pursuant to the immediately preceding
sentence shall not be in abrogation of Lessor’s right under Section 6.1 (a) to
have such Unit returned to it hereunder.
     Section 6.2. Condition of Equipment. Each Unit when returned to Lessor
pursuant to Section 6.1(a) shall (i) be capable of performing the functions for
which it was designed, at its originally rated horsepower without material
degradation, with all mechanical and electrical components in good working
order, (ii) have no broken glass or material corrosion, (iii) have installed all
required operational software (with paid-in-full site licenses) necessary for
the operation of the Unit in compliance with the return provisions of this
Lease, (iv) otherwise be in the condition required by Sections 8.1 and 9.3 and
(v) be free and clear of all Liens except Lessor’s Liens and Permitted Liens,
provided that Lessee agrees to promptly discharge any such Permitted Lien upon
return of the Unit and Lessor’s sole remedy for any breach of this clause
(v) being damages at law or specific performance at equity. In addition, Lessee
shall return with each Unit all maintenance and overhaul records for such Unit.
Except as expressly provided in this Section 6.2, there will be no further
requirements imposed upon Lessee with respect to the condition of any Unit upon
its return in accordance with the provisions of Section 6.1 hereof and this
Section 6.2.
     Section 6.3. Storage. Upon the expiration of the Lease Term with respect to
each Unit, upon written request of Lessor received at least 60 days prior to the
end of the Lease Term with respect to such Unit, Lessee shall permit Lessor to
store each such Unit, free of charge, except as provided below, at such location
on the tracks of Lessee used by Lessee for the storage of surplus rolling stock
or locomotives or rolling stock or locomotives available for sale as shall be
reasonably designated by Lessor (taking into account, among other things,
Lessee’s storage capacity, security and access) in its request for storage
pursuant to this Section 6.3 for a period (the “Storage Period”) beginning on
the expiration of the Lease Term and ending not more than 60 days after the
later of the expiration of the Lease Term or the date on which 50% of all Units
to be returned at the expiration of the Lease Term have been returned; provided
that, with respect to any Unit returned after the expiration of the Lease Term
for such Unit, the Storage Period for such Unit shall begin on the date of
return of such Unit and end not more than 60 days thereafter. Any storage
facilities provided by Lessee pursuant to this Section 6.3 shall, in all cases,
be at the

          Equipment Lease Agreement (KCSR 2005-1)   - 7 -    

 



--------------------------------------------------------------------------------



 



cost to Lessor of insurance and Lessee’s out-of-pocket costs in connection with
providing any services not contemplated hereby to be provided during the Storage
Period and at the risk of Lessor, including but not limited to any deterioration
of any Unit caused by moisture or any weather-related cost to the extent such
cost arises during such period of storage and not as a result of Lessee’s
violation of its obligations under this Lease (except, with respect to any
injury to, or death of, any person exercising, either on behalf of Lessor or any
prospective purchaser or user, the inspection rights granted pursuant to this
Section 6.3, Lessee’s gross negligence or willful misconduct). With respect to
the Units stored pursuant hereto, Lessee will carry and maintain with respect to
stored Units, during the Storage Period, under Lessee’s insurance policies,
property damage insurance and public liability insurance with respect to third
party personal and property damage as Lessee then maintains in respect of
equipment owned or leased by it similar in type to the Equipment; provided that
(i) Lessor pays all incremental costs associated with such insurance coverage,
(ii) such insurance coverage does not negatively impact upon Lessee’s loss
insurance rating and (iii) any coverage provided is above Lessee’s deductibles
or self-insurance retention amounts. On not more than one occasion with respect
to each stored Unit and upon not less than 15 days’ prior written notice from
Lessor to Lessee (which notice shall specify the transportation of no less than
all of the Units), Lessee will, during the Storage Period, transport such Units,
at Lessee’s cost and expense, to a destination or interchange point, f.o.b.,
such destination or interchange point, on Lessee’s lines specified by Lessor,
whereupon Lessee shall have no further liability or obligation with respect to
such Units. During the Storage Period, Lessee will permit Lessor or any person
designated by it, including the authorized representative or representatives of
any prospective purchaser or user of such Unit, to inspect the same; provided,
however, that such inspection shall not interfere with the normal conduct of
Lessee’s business and such person shall be insured to the reasonable
satisfaction of Lessee with respect to any risks incurred in connection with any
such inspections and Lessee (except in the case of Lessee’s gross negligence or
willful misconduct) shall not be liable for any injury to, or the death of, any
person exercising, either on behalf of Lessor or any prospective purchaser or
user, the rights of inspection granted pursuant hereto. Lessee shall not be
required to store the Equipment after the Storage Period. If Lessee stores any
Unit after the Storage Period, such storage shall be at the sole expense and
risk of Lessor.

SECTION 7.   LIENS.

     Lessee will not directly or indirectly create, incur, assume or suffer to
exist any Lien on or with respect to any Units or Lessee’s leasehold interest
therein under this Lease or on the Trust Estate, except Permitted Liens, and
Lessee shall promptly, at its own expense, take such action as may be necessary
to duly discharge (by bonding or otherwise) any such Lien not excepted above if
the same shall arise at any time.

SECTION 8.   MAINTENANCE; OPERATION; SUBLEASE.

     Section 8.1. Maintenance. Lessee, at its own cost and expense, shall
service, maintain, repair and keep each Unit (i) in good repair and operating
condition, ordinary wear and tear excepted, (ii) in accordance with (a) prudent
Class I railroad industry maintenance practices in existence from time to time
and (b) manufacturer’s recommendations to the extent required to maintain such
manufacturer’s warranties in effect with respect to such Unit, (iii) in a manner
consistent with service, maintenance, overhaul and repair practices used by
Lessee in respect of

          Equipment Lease Agreement (KCSR 2005-1)   - 8 -    

 



--------------------------------------------------------------------------------



 



equipment owned or leased by Lessee similar in type to such Unit and without
discrimination between owned and leased Units, (iv) in compliance, in all
material respects, with all applicable laws and regulations, including any
applicable United States EPA Regulations and any applicable AAR Mechanical
Standards and Federal Railroad Administration regulations as applicable to
continued use by Lessee; provided, however, that Lessee may, in good faith and
by appropriate proceedings diligently conducted, contest the validity or
application of any such law, regulation, requirement or rule in any reasonable
manner which does not materially adversely affect the rights or interests of
Lessor and Indenture Trustee in the Equipment or hereunder or otherwise expose
Lessor, Indenture Trustee or any Participant to criminal sanctions or release
Lessee from the obligation to return the Equipment in compliance with the
provisions of Section 6.2.
     Section 8.2. Operation. Lessee shall be entitled to the possession of the
Equipment and to the use of the Equipment by it or any Affiliate in the general
operation of Lessee’s or any such Affiliate’s freight rail business upon lines
of railroad owned or operated by it or any such Affiliate, upon lines of
railroad over which Lessee or any such Affiliate has trackage or other operating
rights or over which railroad equipment of Lessee or any such Affiliate is
regularly operated pursuant to contract and on railroad lines of other railroads
(including in connection with barge-related rail transportation) in the United
States, Canada and Mexico, in the usual interchange of traffic or in through or
run-through service and shall be entitled to permit the use of the Equipment
upon lines of railroad of connecting and other carriers in the usual interchange
of traffic or pursuant to through or run-through agreements; provided Lessee
shall use the Equipment only for the purpose and in the manner for which it was
designed and intended and in compliance, in all material respects, with all
laws, regulations and guidelines of any governmental body, the Association of
American Railroads, the Federal Railroad Administration and the Surface
Transportation Board and their successors and assigns. Nothing in this
Section 8.2 shall be deemed to constitute permission by Lessor to any Person
that acquires possession of any Unit to take any action inconsistent with the
terms and provisions of this Lease and any of the other Operative Agreements.
The rights of any person that acquires possession of any Unit pursuant to this
Section 8.2 shall be subject and subordinate to the rights of Lessor hereunder.
     Section 8.3. Sublease. So long as no Specified Default or Event of Default
shall have occurred and be continuing, Lessee shall have the right, without the
prior written consent of Lessor, to sublease any Unit to or permit its use by a
user incorporated under the federal laws or the laws of any state of the United
States, organized under the federal laws or the laws of any province of Canada
or organized under the federal laws or the laws of any state of Mexico, for use
by such sublessee upon lines of railroad owned or operated by Lessee, any
Affiliate of Lessee, such sublessee or by a railroad company or companies
incorporated under the federal laws or laws of any state of the United States,
organized under the federal laws or the laws of any province in Canada or
organized under the federal laws or the laws of any state of Mexico, over which
Lessee, such Affiliate of Lessee, such sublessee or such railroad company or
companies has trackage or other operating rights, and upon lines of railroad of
connecting and other carriers in the usual interchange of traffic or pursuant to
through or run-through service agreements; provided such sublessee shall not, at
the time of such sublease, be insolvent or subject to insolvency or bankruptcy
proceedings. Each sublease shall be subject and subordinate to this Lease
(including the duration of the sublease term, which term may not expire after
the expiration of the Basic Term or any Renewal Term then in effect) and no such
sublease shall

          Equipment Lease Agreement (KCSR 2005-1)   - 9 -    

 



--------------------------------------------------------------------------------



 



contain a purchase option. Lessee shall give Lessor and Indenture Trustee
reasonably contemporaneous notice upon entering into a sublease for a period in
excess of one year. Each such sublease shall be entered into on the expectation
that no Unit shall operate outside of the U.S. for more than 90 days in any
calendar year. No sublease shall in any way discharge or diminish any of
Lessee’s obligations hereunder, and Lessee shall remain primarily liable
hereunder for the performance of all the terms, conditions and provisions of
this Lease and the other Lessee Agreements to the same extent as if such
sublease had not been entered into. Nothing in this Section 8.3 shall be deemed
to constitute permission to any Person in possession of any Unit pursuant to any
such sublease to take any action inconsistent with the terms and provisions of
this Lease or any of the other Operative Agreements.

SECTION 9.   MODIFICATIONS.

     Section 9.1. Required Modifications. In the event the Association of
American Railroads, the United States Department of Transportation, or any other
United States, Canadian or Mexican federal, state or local governmental
authority having jurisdiction over the operation, safety or use of any Unit
requires that such Unit be altered, replaced or modified (a “Required
Modification”), Lessee agrees to make such Required Modification at its own
expense; provided, however, that Lessee may, in good faith and by appropriate
proceedings diligently conducted, contest the validity or application of any
such law, regulation, requirement or rule in any reasonable manner which does
not materially adversely affect the rights or interests of Lessor and Indenture
Trustee in the Equipment or hereunder or otherwise expose Lessor, Indenture
Trustee or any Participant to criminal sanctions or relieve Lessee of the
obligation to return the Equipment in compliance with the provisions of
Section 6.2. Title to any Required Modification shall immediately vest in
Lessor. Notwithstanding anything herein to the contrary, if Lessee determines in
good faith that any Required Modification to a Unit would be economically
impractical, it shall provide written notice of such determination to Lessor and
the parties hereto shall treat such Unit as if an Event of Loss had occurred as
of the date of such written notice with respect to such Unit and the provisions
of Sections 11.2, 11.3 and 11.4 with respect to rent, termination and
disposition shall apply with respect to such Unit unless Lessor, within 15
Business Days of such notice, elects to retain such Unit pursuant to
Section 9.4.
     Section 9.2. Optional Modifications. Lessee at any time may modify, alter
or improve any Unit (a “Modification”); provided that no Modification shall
diminish in more than a de minimis respect the current fair market value,
estimated residual value, utility, or remaining useful life of such Unit below
the current fair market value, estimated residual value, utility, or remaining
useful life thereof immediately prior to such Modification, assuming such Unit
was then in the condition required to be maintained by the terms of this Lease.
Title to any Non-Severable Modifications shall be immediately vested in Lessor.
Title to any Severable Modifications shall remain with Lessee. If Lessee shall
at its cost cause such Severable Modifications to be made to any Unit and such
Severable Modifications are reasonably necessary for the economic operation of
any such Unit, Lessor shall have the right, prior to the return of such Unit to
Lessor hereunder, to purchase such Severable Modifications (other than Severable
Modifications consisting of proprietary or communications equipment) at their
then Fair Market Sales Value (taking into account their actual condition). If
Lessor does not elect to purchase such Severable Modifications, Lessee may
remove, and shall remove if requested by Lessor, such Severable Modifications at
Lessee’s cost and expense.

          Equipment Lease Agreement (KCSR 2005-1)   - 10 -    

 



--------------------------------------------------------------------------------



 



     Section 9.3. Removal of Proprietary and Communications Equipment.
Notwithstanding anything to the contrary contained herein, Lessee shall at all
times own and be entitled to remove at Lessee’s cost and expense, any Severable
Modification consisting of proprietary or communications equipment from any Unit
prior to the return of such Unit; provided that if Lessee removes such Severable
Modification that is (i) a Required Modification and (ii) such equipment is not
customarily provided by the user, Lessee shall replace such proprietary or
communications equipment with non-proprietary equipment of comparable utility.
     Section 9.4. Retention of Equipment by Lessor. Notwithstanding the
provisions of the last sentence of Section 9.1, Lessor may irrevocably elect by
written notice to Lessee, no later than 15 Business Days after receipt of
Lessee’s notice of determination of economic impracticality pursuant to
Section 9.1, not to declare an Event of Loss as provided in Section 9.1,
whereupon Lessee shall not be liable for the Stipulated Loss Value for the
affected Units but shall (i) deliver the affected Units to Lessor in the same
manner and in the same condition as if delivery were made pursuant to Section 6
(except that Lessee shall not be required to correct the conditions which gave
rise to the notice of economic impracticality), treating the applicable date for
payment specified in Section 11.2(ii) as the termination date of the Lease Term
with respect to the affected Units, and (ii) pay to Lessor, or to the Persons
entitled thereto, all Basic Rent and Supplemental Rent due and owing on such
termination date and unpaid, but without any Make-Whole Amount in respect of the
principal amount of the Equipment Notes to be prepaid in accordance with
Section 2.10(b) of the Indenture. If Lessor elects to retain the affected Units
as provided in this Section 9.4, then Lessor shall pay, or cause to be paid, to
Indenture Trustee in funds of the type and in an amount equal to the outstanding
principal amount of the Equipment Notes issued in respect of such affected Units
and all accrued interest to the date of prepayment of such Equipment Note on
such termination date but without any Make-Whole Amount. If Lessor shall fail to
perform any of its obligations pursuant to this Section 9.4 on the scheduled
termination date for any affected Unit, the parties hereto shall treat such Unit
as if an Event of Loss had occurred as of the date of Lessee’s written notice
with respect to such Unit pursuant to Section 9.1 and the provisions of
Sections 11.2, 11.3 and 11.4 with respect to rent, termination and disposition
shall apply with respect to such Unit and Lessor shall thereafter no longer be
entitled to exercise its election to retain such affected Units.

SECTION 10.   VOLUNTARY TERMINATION.

     Section 10.1. Right of Termination. So long as no Specified Default or
Event of Default shall have occurred and be continuing, Lessee shall have the
right, at its option at any time or from time to time on or after the fifth
anniversary of the applicable Closing Date, to terminate this Lease with respect
to, at the sole discretion of Lessee, either all or a Minimum Number of Units of
Equipment (the “Terminated Units”), if Lessee determines in good faith (as
evidenced by a certificate executed by the Chief Financial Officer of Lessee),
that such Units have become obsolete or surplus to Lessee’s requirements, by
delivering at least 90 days’ prior notice to Lessor and Indenture Trustee
specifying a proposed date of termination for such Units (the “Termination
Date”), which date shall be a Determination Date, any such termination to be
effective on the Termination Date. Except as expressly provided herein, there
will be no conditions to Lessee’s right to terminate this Lease with respect to
the Terminated Units pursuant to this Section 10.1. So long as Lessor shall not
have given Lessee a notice of election to retain the Terminated Units in
accordance with Section 10.3, Lessee may withdraw the termination

          Equipment Lease Agreement (KCSR 2005-1)   - 11 -    

 



--------------------------------------------------------------------------------



 



notice referred to above not later than 30 days prior to the Termination Date,
whereupon this Lease shall continue in full force and effect; provided that
Lessee shall pay all reasonable costs of Lessor, Indenture Trustee, Loan
Participants and Owner Participant incurred in connection with any proposed or
withdrawn termination; and provided further that Lessee may not withdraw a
termination notice hereunder more than twice.
     Section 10.2. Sale of Equipment. During the period from the date of such
notice given pursuant to Section 10.1 to the Termination Date, Lessee, as
exclusive agent for Lessor and at Lessee’s sole cost and expense, shall use
reasonable efforts to obtain bids from Persons other than Lessee or Affiliates
thereof for the cash purchase of the Terminated Units, and Lessee shall
promptly, and in any event at least five Business Days prior to the proposed
date of sale, certify to Lessor in writing the amount and terms of each such
bid, the proposed date of such sale and the name and address of the party
submitting such bid. Unless Lessor shall have elected to retain the Terminated
Units in accordance with Section 10.3, on the Termination Date: (i) Lessee
shall, subject to receipt (x) by Lessor of all amounts owing to Lessor pursuant
to the next sentence, and (y) by the persons entitled thereto of all unpaid
Supplemental Rent due on or before the Termination Date, deliver the Terminated
Units to the bidder, if any, which shall have submitted the highest all cash bid
prior to such date (or to such other bidder as Lessee and Lessor shall agree),
in the same manner and condition as if delivery were made to Lessor pursuant to
Section 6 and (ii) Lessor shall, without recourse or warranty (except as to the
absence of any Lessor’s Lien) simultaneously therewith sell the Terminated Units
to such bidder. The total selling price realized at such sale shall be paid to
Lessor for distribution pursuant to Section 3.02 of the Indenture and, in
addition and anything to the contrary notwithstanding, on the Termination Date,
Lessee shall pay to Lessor, or to the Persons entitled thereto, (A) all unpaid
Basic Rent with respect to such Terminated Units due and payable prior to the
Termination Date, (B) the excess, if any, of (1) the Termination Value for the
Terminated Units computed as of the Termination Date, over (2) the net cash
sales proceeds (after deduction of applicable transaction expenses and sales or
transfer taxes, if any, due or to become due as a consequence of such sale) of
the Terminated Units, (C) an amount equal to the Make-Whole Amount, if any, in
respect of the principal amount of the Equipment Notes to be prepaid in
accordance with Section 2.10(a) of the Indenture and (D) any other Supplemental
Rent due and payable as of such Termination Date. If no sale shall have
occurred, this Lease shall continue in full force and effect with respect to
such Units; provided that if such sale shall not have occurred solely because of
Lessee’s failure to pay the amounts required to be paid pursuant to the
immediately preceding sentence, Lessee shall have no further right to terminate
this Lease with respect to such Units, and such failure to pay such amounts
shall be deemed a withdrawal of the termination notice referred to in
Section 10.1. On the Termination Date, upon receipt by Lessor of the amounts
owing to Lessor pursuant to the third sentence of this Section 10.2, Lessor
shall pay, or cause to be paid, to Indenture Trustee in immediately available
funds an amount equal to the outstanding principal amount of the Equipment Notes
issued in respect of such Terminated Units, all accrued interest to the date of
prepayment of such Equipment Notes and the Make-Whole Amount, if any, in respect
of such Equipment Notes on such Termination Date.
     Section 10.3. Retention of Equipment by Lessor. Notwithstanding the
provisions of Sections 10.1 and 10.2, Lessor may irrevocably elect by written
notice to Lessee, no later than 30 days after receipt of Lessee’s notice of
termination, not to sell the Terminated Units on the Termination Date, whereupon
Lessee shall (i) deliver the Terminated Units to Lessor in the same

          Equipment Lease Agreement (KCSR 2005-1)   - 12 -    

 



--------------------------------------------------------------------------------



 



manner and condition as if delivery were made to Lessor pursuant to Section 6,
treating the Termination Date as the termination date of the Lease Term with
respect to the Terminated Units, and (ii) pay to Lessor, or to the Persons
entitled thereto, all Basic Rent and Supplemental Rent due and owing on the
Termination Date and unpaid including an amount equal to any Make-Whole Amount
in respect of the principal amount of the Equipment Notes to be prepaid in
accordance with Section 2.10(a) of the Indenture. If Lessor elects not to sell
the Terminated Units as provided in this Section 10.3, then Lessor shall pay, or
cause to be paid, to Indenture Trustee in immediately available funds an amount
equal to the outstanding principal amount of the Equipment Notes issued in
respect of such Terminated Units and all accrued interest to the date of
prepayment of such Equipment Note on such Termination Date. If Lessor shall fail
to perform any of its obligations pursuant to this Section 10.3 and as a result
thereof this Lease shall not be terminated with respect to the Terminated Units
on a proposed Termination Date, Lessor shall thereafter no longer be entitled to
exercise its election to retain such Terminated Units and Lessee may at its
option at any time thereafter submit a new termination notice pursuant to
Section 10.1 with respect to such Terminated Units specifying a proposed
Termination Date occurring not earlier than five days from the date of such
notice.
     Section 10.4. Termination of Lease. In the event of any such sale and
receipt by Lessor and Indenture Trustee of all of the amounts provided herein,
and upon compliance by Lessee with the other provisions of this Section 10, the
Lease Term for the Terminated Units shall end and the obligation to pay Basic
Rent and all other Rent for such Terminated Units (except for Supplemental Rent
obligations with respect to such Terminated Units surviving pursuant to the
Participation Agreement or the Tax Indemnity Agreement or which have otherwise
accrued but not been paid as of the date of the expiration of the Lease Term)
shall terminate.

SECTION 11.   LOSS, DESTRUCTION, REQUISITION, ETC.

     Section 11.1. Event of Loss. In the event that any Unit (i) shall suffer
destruction, damage, contamination or wear which, in Lessee’s good faith
opinion, makes repair uneconomic or renders such Unit unfit for commercial use,
(ii) shall suffer theft or disappearance, (iii) shall be permanently returned to
the manufacturer pursuant to any warranty or patent indemnity provisions,
(iv) shall have title thereto taken or appropriated by any governmental
authority under the power of eminent domain or otherwise, (v) shall be taken or
requisitioned for use by any governmental authority (other than the United
States government or any agency or instrumentality thereof) under the power of
eminent domain or otherwise and such taking or requisition is continuing in
excess of 180 days or, if earlier, on the last day of the Basic Term or any
Renewal Term then in effect, or (vi) shall be taken or requisitioned for use by
the United States government or any agency or instrumentality thereof and such
taking or requisition is continuing on the last day of the Basic Term or any
Renewal Term then in effect (any such occurrence being hereinafter called an
“Event of Loss”), Lessee, in accordance with the terms of Section 11.2, shall
promptly and fully inform Lessor and Indenture Trustee of such Event of Loss.
     Section 11.2. Replacement or Payment upon Event of Loss. Upon the
occurrence of an Event of Loss or the deemed occurrence of an Event of Loss
pursuant to Section 9.1 with respect to any Unit, Lessee shall within 60 days
after a Responsible Officer of Lessee shall have actual knowledge of such
occurrence or deemed occurrence give Lessor and Indenture Trustee notice of

          Equipment Lease Agreement (KCSR 2005-1)   - 13 -    

 



--------------------------------------------------------------------------------



 



such occurrence or deemed occurrence of such Event of Loss and of its election
to perform one of the following options (it being agreed that if Lessee shall
not have given notice of such election within such 60 days after notice of such
occurrence or deemed occurrence, Lessee shall be deemed to have elected to
perform the option set forth in the following paragraph (ii)):
     (i) So long as no Specified Default or Event of Default shall have occurred
and be continuing, as promptly as practicable, and in any event on or before the
Business Day next preceding the 91st day next following the date of such notice,
Lessee shall comply with Section 11.4(b) and shall convey or cause to be
conveyed to Lessor a Replacement Unit to be leased to Lessee hereunder, such
Replacement Unit to be free and clear of all Liens (other than Permitted Liens)
and to have a current fair market value, estimated residual value, utility, and
remaining useful life at least equal to the Unit so replaced (assuming such Unit
was in the condition required to be maintained by the terms of this Lease);
provided that, if Lessee shall not perform its obligation to effect such
replacement under this paragraph (i) during the period of time provided herein,
then Lessee shall pay on the next succeeding Determination Date that is at least
30 days after the end of such period to Lessor, or in the case of Supplemental
Rent, to the Person entitled thereto, the amounts specified in paragraph
(ii) below; or
     (ii) on or before the next succeeding Determination Date that is at least
30 days after the date of notice of such Event of Loss or deemed Event of Loss
or on the date specified in the proviso to paragraph (i) above, Lessee shall pay
or cause to be paid on the applicable Determination Date to Lessor or, in the
case of Supplemental Rent, to the Persons entitled thereto, in funds of the type
specified in Section 3.5, (A) an amount equal to the Stipulated Loss Value of
each such Unit determined as of such Determination Date, (B) all unpaid Basic
Rent with respect to each such Unit due prior to such Determination Date, and
(C) without duplication, all Supplemental Rent due and payable as of such
Determination Date, it being understood that until such Stipulated Loss Value is
paid, there shall be no abatement or reduction of Basic Rent; provided, at such
time that the aggregate number of Units that have suffered an Event of Loss
exceeds 15, Lessee shall pay with respect to each additional Unit that suffers
an Event of Loss, in addition to the amounts required to be paid under this
paragraph (ii), a Make-Whole Amount with respect to the prepayment of the
Equipment Notes on account of such Event of Loss.

          Equipment Lease Agreement (KCSR 2005-1)   - 14 -    

 



--------------------------------------------------------------------------------



 



     Section 11.3. Rent Termination. Upon the payment of all sums required to be
paid pursuant to Section 11.2(ii) hereof in respect of any Unit or Units for
which Lessee has elected to pay or deemed to have elected to pay pursuant to the
proviso to Section 11.2(i) the amounts specified in paragraph 11.2(ii), the
Lease Term with respect to such Unit or Units and the obligation to pay Rent for
such Unit or Units (except for Supplemental Rent obligations with respect to
such Unit or Units surviving pursuant to the Participation Agreement or the Tax
Indemnity Agreement or which have otherwise accrued but not been paid as of the
date of the expiration of the Lease Term) shall terminate; provided that Lessee
shall be obligated to pay all Rent in respect of such Unit or Units which has
accrued up to and including the date of payment of Stipulated Loss Value
pursuant to Section 11.2.
     Section 11.4. Disposition of Equipment; Replacement of Unit. (a) Upon the
payment of all sums required to be paid pursuant to Section 11.2 in respect of
any Unit or Units, Lessor will convey to Lessee or its designee all right, title
and interest of Lessor in and to such Unit or Units, “as is”, “where is”,
without recourse or warranty, except for a warranty against Lessor’s Liens, and
shall execute and deliver to Lessee or its designee such bills of sale and other
documents and instruments as Lessee or its designee may reasonably request to
evidence such conveyance. As to each separate Unit so disposed of, Lessee or its
designee shall be entitled to any amounts arising from such disposition, plus
any awards, insurance (other than insurance maintained by Lessor or Owner
Participant for its own account in accordance with Section 12.3) or other
proceeds and damages (including any Association of American Railroads interline
settlement paid upon an Event of Loss) received by Lessee, Lessor or Indenture
Trustee by reason of such Event of Loss after having paid the Stipulated Loss
Value attributable thereto.
     (b) At the time of or prior to any replacement of any Unit, Lessee, at its
own expense, will (A) furnish Lessor with a full warranty bill of sale and an
assignment of warranties with respect to the Replacement Unit, (B) cause a Lease
Supplement substantially in the form of Exhibit A hereto, subjecting such
Replacement Unit to this Lease, duly executed by Lessee, to be delivered to
Lessor for execution and, upon such execution, to be filed for recordation in
the same manner as provided for the original Lease Supplement in Section 16.1,
(C) so long as the Indenture shall not have been satisfied and discharged, cause
an Indenture Supplement substantially in the form of Exhibit A to the Indenture
for such Replacement Unit, to be delivered to Lessor and to Indenture Trustee
for execution and, upon such execution, to be filed for recordation in the same
manner as provided for the original Indenture Supplement in Section 16.1,
(D) furnish Lessor with an opinion of Lessee’s counsel (which may be Lessee’s
General Counsel), to the effect that (w) Lessor (and Indenture Trustee, as
assignee of Lessor) shall be entitled to the benefits of Section 1168 of the
Bankruptcy Code in respect of such Replacement Unit to the same extent that
Lessor (and Indenture Trustee, as assignee of Lessor) was entitled to such
benefits in respect of the Unit being replaced, (x) the bill of sale referred to
in clause (A) above constitutes an effective instrument for the conveyance of
title to the Replacement Unit to Lessor, (y) good and marketable title to the
Replacement Unit has been delivered to Lessor, free and clear of all Liens
(other than Permitted Liens), and (z) all filings, recordings and other action
necessary or appropriate to perfect and protect Lessor’s and Indenture Trustee’s
respective interests in the Replacement Unit have been accomplished, and
(E) furnish Lessor with a certificate of a qualified engineer (who may be the
system chief mechanical officer of Lessee) certifying that the Replacement Unit
has a fair market value, utility and remaining useful life at least equal to the
Unit so replaced (assuming such Unit was in the

          Equipment Lease Agreement (KCSR 2005-1)   - 15 -    

 



--------------------------------------------------------------------------------



 



condition required to be maintained by the terms of this Lease). For all
purposes hereof, upon passage of title thereto to Lessor, the Replacement Unit
shall be deemed part of the property leased hereunder and the Replacement Unit
shall be deemed a “Unit” of Equipment as defined herein. Upon such passage of
title, Lessor will transfer to Lessee, without recourse or warranty (except as
to Lessor’s Liens), all Lessor’s right, title and interest in and to the
replaced Unit, and upon such transfer, Lessor will request in writing that
Indenture Trustee execute and deliver to Lessee an appropriate instrument
releasing such replaced Unit from the lien of the Indenture.
     Section 11.5. Eminent Domain. In the event that during the Lease Term the
use of any Unit is requisitioned or taken by any governmental authority under
the power of eminent domain or otherwise for a period which does not constitute
an Event of Loss, Lessee’s obligation to pay all installments of Basic Rent
shall continue for the duration of such requisitioning or taking. Lessee shall
be entitled to receive and retain for its own account all sums payable for any
such period by such governmental authority as compensation for requisition or
taking of possession. Any amount referred to in this Section 11.5 which is
payable to Lessee shall not be paid to Lessee, or if it has been previously paid
directly to Lessee, shall not be retained by Lessee, if at the time of such
payment a Specified Default or an Event of Default shall have occurred and be
continuing, but shall be paid to and held by Lessor as security for the
obligations of Lessee under this Lease.

SECTION 12.   INSURANCE.

     Section 12.1. Property Damage and Public Liability Insurance.
     (a) Coverages. Lessee will, at all times prior to the return of the Units
to Lessor, at its own expense, cause to be carried and maintained all risk
property insurance in respect of the Units in an amount not less that the
Stipulated Loss Value for such Units and public liability insurance against loss
or damage for personal injury, death or property damage suffered upon, in or
about any premises occupied by Lessee or occurring as a result of the use,
maintenance or operation of the Units in an amount not less than $200,000,000,
and otherwise against such risks, with such insurance companies and with such
terms (including co-insurance, deductibles, limits of liability and loss payment
provisions) as are customary under Lessee’s risk management program and in
keeping with risks assumed by Class I railroads generally; provided, however,
that Lessee may self insure with respect to any or all of the above risks if
customary under such risk management program and in keeping with risks assumed
by Class I railroads generally; provided that in no event shall such
self-insurance or policy deductibles exceed $10,000,000 per occurrence in the
case of property insurance and $15,000,000 per deductible in the case of public
liability insurance. Such coverage may provide for deductible amounts as are
customary under Lessee’s risk management program and in keeping with risks
assumed by Class I railroads generally. Notwithstanding the foregoing, all
insurance coverages (including, without limitation, self-insurance) with respect
to the Units required under this Lease shall be comparable to, and no less
favorable than, insurance coverages applicable to equipment owned or leased by
Lessee which is comparable to the Units. Lessee shall, at its own expense, be
entitled to make all proofs of loss and take all other steps necessary to
collect the proceeds of such insurance.
If any insurance required by this Lease shall not be available to Lessee at
renewal on a commercially reasonable basis on substantially the same terms and
conditions as then carried by

          Equipment Lease Agreement (KCSR 2005-1)   - 16 -    

 



--------------------------------------------------------------------------------



 



Lessee and the obtaining of such insurance is, in Lessee’s reasonable judgment,
commercially impracticable (taking into account both terms and premiums), Lessee
shall obtain a written report of an independent insurance advisor of recognized
national standing, chosen by Lessee and reasonably acceptable to Lessor
confirming in reasonable detail that such insurance, in respect of amount or
scope of coverage, is not so available on a commercially reasonable basis from
insurers of recognized standing who provide insurance to the railroad industry.
During any period with respect to which any insurance is not so available,
Lessee shall nevertheless maintain such insurance to the extent, with respect to
amount and scope of coverage, that is available on a commercially reasonable
basis from insurers of recognized standing who provide insurance to the railroad
industry. If any insurance which was previously discontinued because of its
commercial unavailability later becomes available on a commercially reasonable
basis, Lessee shall reinstate such insurance.
     (b) Certificate of Insurance. Lessee shall, on or prior to the Delivery
Date for any Unit, furnish Lessor and Indenture Trustee with a certificate
signed by the insurer or an independent insurance broker showing the insurance
then maintained, if any, with respect to the Units delivered on the Delivery
Date. Lessor or Indenture Trustee may, but not more than once in any
twelve-month period, request from Lessee and Lessee shall promptly thereafter
furnish to Lessor and Indenture Trustee, an Officer’s Certificate or, at
Lessee’s option, such a certificate signed by an independent insurance broker,
setting forth all insurance maintained by Lessee pursuant to Section 12.1(a)
above and describing such policies, if any, including the amounts of coverage,
any deductible amounts and the names of the insurance providers. Such public
liability insurance and all risk property insurance shall name Owner
Participant, each Loan Participant, Lessor, Wilmington Trust Company and
Indenture Trustee (each, an “Insured Party”) as an additional insured with
respect to such public liability insurance then maintained as their respective
interests may appear. Lessee agrees that such insurer or such broker will
provide written notice to each Insured Party at least 30 days prior to the
cancellation or lapse of any insurance required to be maintained by Lessee in
accordance with Section 12.1(a) above. Any insurance maintained pursuant to this
Section 12 shall (i) provide insurer’s waiver of its right of subrogation with
respect to public liability insurance and all risk property insurance, set-off
or counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability against any additional insured except for claims as
shall arise from the willful misconduct or gross negligence of such additional
insured, (ii) to the extent commercially available, provide that such all risk
property insurance as to the interest of Lessor, Owner Participant, each Loan
Participant, Wilmington Trust Company and Indenture Trustee shall not be
invalidated by any action or inaction of Lessee or any other Person (other than
such claimant), regardless of any breach or violation of any warranty,
declaration or condition contained in such policies by Lessee or any other
Person (other than such claimant), and (iii) provide that all such insurance is
primary without right of contribution from any other insurance which might
otherwise be maintained by Lessor, Indenture Trustee or Owner Participant and
shall expressly provide a severability of interest clause. Any insurance
maintained by Lessor or Owner Participant shall not be considered co-insurance
with any insurance maintained by Lessee.
     Section 12.2. Proceeds of Insurance. The entire proceeds of any property
insurance or third-party payments for damages or an Event of Loss with respect
to any Unit (including any Association of American Railroads interline
settlements) received by Lessor or Indenture Trustee shall be promptly paid over
to, and retained by, Lessee; provided, however, any such amount

          Equipment Lease Agreement (KCSR 2005-1)   - 17 -    

 



--------------------------------------------------------------------------------



 



which is payable to Lessee shall not be paid to Lessee, or if it has been
previously paid directly to Lessee, shall not be retained by Lessee, if at the
time of such payment a Specified Default or an Event of Default shall have
occurred and be continuing, but shall be paid to and held by Lessor as security
for the obligations of Lessee under this Lease.
     Section 12.3. Additional Insurance. At any time Lessor (either directly or
in the name of Owner Participant), Indenture Trustee or Owner Participant may at
its own expense carry insurance with respect to its interest in the Units,
provided that such insurance does not interfere with Lessee’s ability to insure
the Units as required by this Section 12 or adversely affect Lessee’s insurance
or the cost thereof, it being understood that all salvage rights to each Unit
and all primary subrogation rights shall remain with Lessee’s insurers at all
times. Any insurance payments received from policies maintained by Lessor,
Indenture Trustee or Owner Participant pursuant to the previous sentence shall
be retained by Lessor, Indenture Trustee or Owner Participant, as the case may
be, without reducing or otherwise affecting Lessee’s obligations hereunder.

SECTION 13.   REPORTS; INSPECTION.

     Section 13.1. Duty of Lessee to Furnish. On or before June 30, 2006, and on
or before each June 30 thereafter, Lessee will furnish to Lessor, Owner
Participant, each Loan Participant and Indenture Trustee (i) an accurate
statement, as of the preceding December 31, showing the reporting marks of the
Units then leased hereunder, identifying each Unit that may have suffered an
Event of Loss during the 12 months ending on such December 31 (or since the
Delivery Date, in the case of the first such statement), (ii) a statement
confirming whether or not the only expected use of any Units outside the United
States is use by a person in Canada or Mexico on a temporary basis which is not
expected to exceed 90 days in the following calendar year, and (iii) such other
information regarding the condition or repair of the Equipment as Lessor or
Owner Participant may reasonably request.
     Section 13.2. Lessor’s Inspection Rights. Lessor, Owner Participant and
Indenture Trustee each shall have the right, but not the obligation, at their
respective sole cost and expense (unless, in the case of any such expense, a
Specified Default or an Event of Default shall have occurred and be continuing)
and risk (including, without limitation, the risk of personal injury or death),
by their respective authorized representatives, to the extent within Lessee’s
control: on not more than one occasion in any 12-month period (unless a
Specified Default or an Event of Default shall have occurred and be continuing
or during the last 12 months of the Lease Term), to inspect the Equipment and
Lessee’s records with respect thereto, during Lessee’s normal business hours and
upon reasonable prior notice to Lessee; provided, however, that Lessee shall not
be liable for any injury to, or the death of, any Person exercising, either on
behalf of Lessor, Owner Participant, Indenture Trustee, Loan Participants or any
prospective user, the rights of inspection granted under this Section 13.2
except as may result or arise from Lessee’s gross negligence or willful
misconduct. No inspection pursuant to this Section 13.2 shall interfere with the
use, operation or maintenance of the Equipment or the normal conduct of Lessee’s
business, and Lessee shall not be required to undertake or incur any additional
liabilities in connection therewith.

          Equipment Lease Agreement (KCSR 2005-1)   - 18 -    

 



--------------------------------------------------------------------------------



 



SECTION 14.   EVENTS OF DEFAULT.

     The following events shall constitute Events of Default hereunder (whether
any such event shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body) and each such Event of Default shall be deemed to exist and
continue so long as, but only as long as, it shall not have been remedied:
     (a) Lessee shall fail to make any payment of Basic Rent, the EBO Fixed
Purchase Price, or any payment of Stipulated Loss Value or Termination Value
within 5 Business Days after the same shall have become due and payable; or
     (b) Lessee shall fail to make any other payment of Supplemental Rent,
including indemnity or tax indemnity payments, after the same shall have become
due and such failure shall continue unremedied for a period of 10 days after
receipt by Lessee of written notice of such failure from Lessor, Owner
Participant or Indenture Trustee (provided that notice of non-payment of any
Excepted Payment may only be given by Owner Participant); or
     (c) Lessee shall (i) make or permit any unauthorized assignment or transfer
of this Lease in violation of Section 18.2 and such unauthorized assignment or
transfer shall continue unremedied for 30 days, (ii) fail to carry the insurance
as required herein, or (iii) breach its covenant set forth in Section 6.7 of the
Participation Agreement; or
     (d) any representation or warranty made by Lessee in this Lease or in the
Participation Agreement is untrue or incorrect in any material respect as of the
date of issuance or making thereof and such untruth or incorrectness shall
continue to be material and unremedied for a period of 30 days after receipt by
Lessee of written notice thereof from Lessor, Owner Participant or Indenture
Trustee; provided that, if such failure is capable of being remedied but only in
a manner other than by the payment of money, no such failure shall constitute an
Event of Default hereunder for a period of 180 days after receipt of such notice
so long as Lessee is diligently proceeding to remedy such failure; or
     (e) Lessee shall (i) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or
(ii) consent to any such relief or to the appointment of or taking possession by
any such official in any voluntary case or other proceeding commenced against
it, or (iii) admit in writing its inability to pay its debts generally as they
come due, or (iv) make a general assignment for the benefit of creditors, or
(v) take any corporate action to authorize any of the foregoing; or
     (f) an involuntary case or other proceeding shall be commenced against
Lessee seeking liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect, or

          Equipment Lease Agreement (KCSR 2005-1)   - 19 -    

 



--------------------------------------------------------------------------------



 



seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days;
     (g) Lessee shall fail to observe or perform any other of the covenants or
agreements to be observed or performed by Lessee hereunder or under the
Participation Agreement and such failure shall continue unremedied for 30 days
after notice from Lessor, Owner Participant or Indenture Trustee to Lessee,
specifying the failure and demanding the same to be remedied; provided that, if
such failure is capable of being remedied but only in a manner other than by the
payment of money, no such failure shall constitute an Event of Default hereunder
for a period of 180 days after receipt of such notice so long as Lessee is
diligently proceeding to remedy such failure;
     (h) a Change of Control of Lessee occurs without the prior written consent
of the Loan Participants; or
     (i) there occurs under the Direct Loan Agreement, an Event of Default (as
such term is defined therein) which has not been duly waived or cured
thereunder;
provided that, notwithstanding anything to the contrary contained in this Lease,
any failure of Lessee to perform or observe any covenant or agreement herein
shall not constitute an Event of Default if such failure is caused solely by
reason of an event referred to in the definition of “Event of Loss” so long as
Lessee is continuing to comply with the applicable terms of Section 11. Lessor
(or, for so long as rent payments are being made directly to it, Indenture
Trustee) shall notify Lessee promptly upon Lessee’s failure to make any payment
of Basic Rent, after the same shall have become due; provided that the giving of
such notice by Lessor or Indenture Trustee, as applicable, shall not be a
condition to the start of the 10 Business Days period referred to in paragraph
(a) of this Section 14 and the failure or delay in giving such notice shall not
affect the occurrence of an Event of Default under such Section 14(a) and Lessee
agrees Lessor and Indenture Trustee shall incur no liability nor be in breach
hereunder for failure or delay in giving such notice.

SECTION 15.   REMEDIES.

     Section 15.1. Remedies. Upon the occurrence of any Event of Default and at
any time thereafter so long as the same shall be continuing, Lessor may, at its
option, declare this Lease to be in default by a written notice to Lessee
(provided that upon the occurrence of an Event of Default under Section 14(e) or
14(f), this Lease shall automatically be in default without the need for any
declaration by Lessor and any giving of notice); and at any time thereafter,
Lessor may do one or more of the following as Lessor in its sole discretion
shall elect, to the extent permitted by, and subject to compliance with any
mandatory requirements of, applicable law then in effect:
     (a) proceed by appropriate court action or actions, either at law or in
equity, to enforce performance by Lessee of the applicable covenants of this
Lease or to recover damages for the breach thereof;
     (b) by notice in writing to Lessee, cancel this Lease, whereupon all right
of Lessee to the possession and use of the Equipment shall absolutely cease and
terminate,

          Equipment Lease Agreement (KCSR 2005-1)   - 20 -    

 



--------------------------------------------------------------------------------



 



but Lessee shall remain liable as hereinafter provided; and thereupon, Lessor
may demand that Lessee, and Lessee shall, upon written demand of Lessor and at
Lessee’s expense forthwith return all of the Equipment to Lessor or its order in
the manner and condition required by, and otherwise in accordance with all of
the provisions of Section 6, except Section 6.1(b) and those provisions relating
to periods of notice; or Lessor may by its agents enter upon the premises of
Lessee or other premises where any of the Equipment may be located and take
possession of and remove all or any of the Units and thenceforth hold, possess
and enjoy the same free from any right of Lessee, or its successor or assigns,
to use such Units for any purpose whatever;
     (c) sell any Unit at public or private sale, as Lessor may determine, free
and clear of any rights of Lessee and without any duty to account to Lessee with
respect to such sale or for the proceeds thereof (except to the extent required
by paragraph (f) below if Lessor elects to exercise its rights under said
paragraph in which case such sale shall be conducted at arm’s length and on a
commercially reasonable basis), in which event Lessee’s obligation to pay Basic
Rent and Supplemental Rent (other than any Supplemental Rent owed with respect
to Lessee’s indemnification obligations under Section 7.1 or 7.2 of the
Participation Agreement, except for claims in respect of such Unit attributable
to acts or events occurring after the delivery of such Unit to the purchaser
thereof) with respect to such Unit hereunder due for any periods subsequent to
the date of such sale shall terminate;
     (d) hold, keep idle or lease to others any Unit as Lessor in its sole
discretion may determine, free and clear of any rights of Lessee and without any
duty to account to Lessee with respect to such action or inaction or for any
proceeds with respect thereto, except that Lessee’s obligation to pay Basic Rent
and Supplemental Rent (other than any Supplemental Rent owed with respect to
Lessee’s indemnification obligations under Section 7.1 or 7.2 of the
Participation Agreement, except for claims in respect of such Unit attributable
to acts or events occurring after the return of such Unit to Lessor in
accordance with the terms hereof) with respect to such Unit due for any periods
subsequent to the date upon which Lessee shall have been deprived of possession
and use of such Unit pursuant to this Section 15 and prior to the Determination
Date specified in paragraph (e) or (g) below shall be reduced by the net
proceeds, if any, received by Lessor from leasing such Unit to any Person other
than Lessee;
     (e) whether or not Lessor shall have exercised, or shall thereafter at any
time exercise, any of its rights under paragraph (a), (b) or (c) above with
respect to any Unit, Lessor, by written notice to Lessee specifying a payment
date (which date shall be a Determination Date for the purposes of computing
Stipulated Loss Value) which shall be not earlier than 30 days after the date of
such notice, may demand that Lessee pay to Lessor, and Lessee shall pay to
Lessor, on the payment date specified in such notice, as liquidated damages for
loss of a bargain and not as a penalty (in lieu of the Basic Rent for such Unit
due on or after the Determination Date), (x) any unpaid Basic Rent due prior to
the Determination Date so specified, plus (y) whichever of the amounts referred
to in subparagraphs (i) and (ii) below as Lessor, in its sole discretion, shall
specify in such notice, plus (iii) all other Supplemental Rent due as of the
date of payment, including interest, to the extent permitted by applicable law,
at the Late Rate on such amounts from

          Equipment Lease Agreement (KCSR 2005-1)   - 21 -    

 



--------------------------------------------------------------------------------



 



the date due (and in the case of the amount referred to in subparagraphs (i) and
(ii) below, such Determination Date) to the date of actual payment:
     (i) an amount with respect to each Unit which represents the excess of the
present value, at the time of such payment date, of all rentals for such Unit
which would otherwise have accrued hereunder from such payment date for the
remainder of the Basic Term or any Renewal Term then in effect over the then
present value of the then Fair Market Rental Value of such Unit (taking into
account its actual condition) for such period computed by discounting from the
end of such Term to such payment date rentals which Lessor reasonably estimates
to be obtainable for the use of such Unit during such period, such present value
to be computed in each case on a basis of a rate per annum equal to 6% per
annum, compounded semiannually from the respective dates upon which rentals
should have been payable hereunder had this Lease not been terminated; or
     (ii) an amount equal to the excess, if any, of the Stipulated Loss Value
for such Unit computed as of the payment date specified in such notice over the
Fair Market Sales Value of such Unit (taking into account its actual condition)
as of the payment date specified in such notice;
     (f) so long as any Unit has not been sold pursuant to paragraph (c) above,
by notice to Lessee, require Lessee to pay to Lessor on demand on any
Determination Date, and Lessee hereby agrees that it will so pay Lessor, as
liquidated damages for loss of a bargain and not as a penalty (in lieu of Basic
Rent due on or after such Determination Date) (i) any unpaid Basic Rent due
prior to the Determination Date so specified, plus (ii) an amount equal to the
Stipulated Loss Value for such Unit computed as of such Determination Date, plus
(iii) all other Supplemental Rent due as of the date of payment, including
interest, to the extent permitted by applicable law, at the Late Rate on such
amounts from the date due (and in the case of the amount referred to in clause
(ii), such Determination Date) to the date of actual payment; and upon such
payment of liquidated damages, Lessor shall transfer, or cause to be
transferred, to Lessee, at Lessee’s cost and expense, on an “as-is, where-is”
basis and without recourse or warranty (except as to the absence of Lessor’s
Liens), the rights and interests of Lessor in and to the Equipment and the
Lease, and Lessor and Owner Participant, at Lessee’s cost and expense, shall
execute and deliver such documents evidencing such transfer and take such
further action as may be required to effect such transfer.; and
     (g) if Lessor shall have sold any Unit pursuant to paragraph (c) above,
Lessor, in lieu of exercising its rights under paragraph (e) above with respect
to such Unit may, if it shall so elect, demand that Lessee pay to Lessor, and
Lessee shall pay to Lessor, as liquidated damages for loss of a bargain and not
as a penalty (in lieu of Basic Rent due on or after the date of such sale)
(i) any unpaid Basic Rent due prior to the date of such sale, plus (ii) the
amount, if any, by which the Stipulated Loss Value of such Unit computed as of
the Determination Date immediately preceding the date of such sale or, if such
sale occurs on a Determination Date, then computed as of such Determination
Date, exceeds the net proceeds of such sale, plus (iii) all other Supplemental
Rent due as of the date of payment, including interest, to the extent permitted
by applicable law, at the Late Rate on

          Equipment Lease Agreement (KCSR 2005-1)   - 22 -    

 



--------------------------------------------------------------------------------



 



such amounts from the date due (and in the case of the amount referred to in
clause (ii), such Determination Date) to the date of actual payment.
     In addition, Lessee shall be liable, except as otherwise provided above,
for any and all unpaid Rent due hereunder before or during the exercise of any
of the foregoing remedies, and for legal fees and other costs and expenses
incurred by reason of the occurrence of any Event of Default or the exercise of
Lessor’s remedies with respect thereto, including without limitation the
repayment in full of any costs and expenses necessary to be expended in
repairing any Unit in order to cause it to be in compliance with all maintenance
and regulatory standards imposed by this Lease.
     Section 15.2. Cumulative Remedies. The remedies in this Lease provided in
favor of Lessor shall not be deemed exclusive, but shall be cumulative and shall
be in addition to all other remedies in its favor existing at law or in equity.
     Section 15.3. No Waiver. No delay or omission to exercise any right, power
or remedy accruing to Lessor upon any breach or default by Lessee under this
Lease shall impair any such right, power or remedy of Lessor, nor shall any such
delay or omission be construed as a waiver of any breach or default, or of any
similar breach or default hereafter occurring; nor shall any waiver of a single
breach or default be deemed a waiver of any subsequent breach or default.
     Section 15.4. Lessee’s Duty to Return Equipment Upon Default. If Lessor or
any assignee of Lessor shall terminate this Lease pursuant to this Section 15
and shall have provided to Lessee the written demand specified in
Section 15.1(b), Lessee shall forthwith deliver possession of such Units to
Lessor. For the purpose of delivering possession of any Unit to Lessor as above
required, Lessee shall at its own cost, expense and risk:
     (i) forthwith place such Equipment upon such storage tracks of Lessee or,
at the expense of Lessee, on any other storage tracks, as Lessee may select;
     (ii) permit Lessor to store such Equipment on such tracks without charge
for insurance, rent or storage until the earlier of (x) six months after such
demand for storage and (y) the date such Equipment is sold, leased or otherwise
disposed of by Lessor and during such period of storage Lessee shall continue to
maintain all insurance required by Section 12 hereof; and
     (iii) transport the Equipment to any point of interchange on Lessee’s lines
in the 48 contiguous United States with a railroad, when directed by Lessor.
All Equipment returned shall be in the condition required by Section 6.2 hereof.
     Section 15.5. Specific Performance; Lessor Appointed Lessee’s Agent. The
assembling, delivery, storage and transporting of the Equipment as provided in
Section 15.4 are of the essence of this Lease, and upon application to any court
of equity having jurisdiction in the premises, Lessor shall be entitled to a
decree against Lessee requiring specific performance of the covenants of Lessee
so to assemble, deliver, store and transport the Equipment. Without in any way
limiting the obligation of Lessee under the provisions of Section 15.4, Lessee
hereby irrevocably appoints Lessor as the agent and attorney of Lessee, with
full power and authority, at

          Equipment Lease Agreement (KCSR 2005-1)   - 23 -    

 



--------------------------------------------------------------------------------



 



any time while Lessee is obligated to deliver possession of any Units to Lessor
pursuant to this Section 15, to demand and take possession of such Unit in the
name and on behalf of Lessee from whosoever shall be at the time in possession
of such Unit.

SECTION 16.   FILINGS; FURTHER ASSURANCES.

     Section 16.1. Filings. On or prior to the Closing Date for each Unit,
Lessee will (i) cause this Lease, the Lease Supplement dated such Closing Date,
the Indenture and the Indenture Supplement dated such Closing Date, or
appropriate evidence thereof, to be duly filed and recorded with the STB in
accordance with 49 U.S.C. § 11301, (ii) cause this Lease, the Lease Supplement
dated such Closing Date, the Indenture and the Indenture Supplement dated such
Closing Date, or appropriate evidence thereof, to be deposited with the
Registrar General of Canada pursuant to Section 105 of the Canada Transportation
Act and cause notice of such deposit to be forthwith given in The Canada Gazette
in accordance with said Section 105, and (iii) cause or permit such other
filings and notices, including Uniform Commercial Code financing statements, to
be filed or made as necessary or appropriate to perfect the right, title and
interest of Indenture Trustee in the Indenture Estate and to protect the
interests of Owner Participant, and will furnish Lessor and Indenture Trustee
proof thereof.
     Section 16.2. Further Assurances. Lessee will duly execute and deliver to
Lessor such further documents and assurances and take such further action as
Lessor may from time to time reasonably request in order to effectively carry
out the intent and purpose of this Lease and to establish and protect the rights
and remedies created in favor of Lessor hereunder, including, without
limitation, if requested by Lessor, the execution and delivery of supplements or
amendments hereto, in recordable form, subjecting to this Lease any Replacement
Unit and the recording or filing of counterparts hereof or thereof in accordance
with the laws of such jurisdiction as Lessor may from time to time deem
advisable; provided that this sentence is not intended to impose upon Lessee any
additional liabilities not otherwise contemplated by this Lease.
     Section 16.3. Expenses. Except as provided in Section 2.5 of the
Participation Agreement, Lessee will pay all costs, charges and expenses
(including reasonable attorneys’ fees) incident to any such filing, refiling,
recording and rerecording or depositing and redepositing of any such instruments
or incident to the taking of such action.

SECTION 17.   LESSOR’S RIGHT TO PERFORM.

     If Lessee fails to make any payment required to be made by it hereunder or
fails to perform or comply with any of its other agreements contained herein and
such failure can be cured with the payment of money, Lessor or Indenture Trustee
may itself make such payment or perform or comply with such agreement, after
giving not less than five Business Days’ prior notice thereof to Lessee (except
in the event that an Indenture Event of Default resulting solely from an Event
of Default shall have occurred and be continuing, in which event Lessor or
Indenture Trustee may effect such payment, performance or compliance to the
extent necessary to cure such Indenture Event of Default with notice given
concurrently with such payment, performance or compliance) in a reasonable
manner, but shall not be obligated hereunder to do so, and the amount of such
payment and of the reasonable expenses of Lessor or Indenture

          Equipment Lease Agreement (KCSR 2005-1)   - 24 -    

 



--------------------------------------------------------------------------------



 



Trustee, as the case may be, incurred in connection with such payment or the
performance of or compliance with such agreement, as the case may be, together
with interest thereon at the Late Rate, to the extent permitted by applicable
law, shall be deemed to be Supplemental Rent, payable by Lessee to Lessor or
Indenture Trustee, as the case may be, on demand.

SECTION 18.   ASSIGNMENT.

     Section 18.1. Assignment by Lessor. Lessee and Lessor hereby confirm that
concurrently with the execution and delivery of this Lease, Lessor has executed
and delivered to Indenture Trustee the Indenture, which assigns as collateral
security and grants a security interest to Indenture Trustee in, to and under
this Lease and certain of the Rent payable hereunder, all as more explicitly set
forth in the Granting Clause of the Indenture. Lessor agrees that it shall not
otherwise assign or convey its right, title and interest in and to this Lease,
the Equipment or any Unit, except as expressly permitted by and subject to the
provisions of this Lease, the Participation Agreement, the Trust Agreement and
the Indenture.
     Section 18.2. Assignment by Lessee. Except as otherwise provided in
Section 8.3 or in the case of any requisition for use by an agency or
instrumentality of the United States government referred to in Section 11.1,
Lessee will not, without the prior written consent of Lessor, assign any of its
rights hereunder, except as provided in Section 6.8 of the Participation
Agreement.
     Section 18.3. Sublessee’s Performance and Rights. Any obligation imposed on
Lessee in this Lease shall require only that Lessee perform or cause to be
performed such obligation, even if stated herein as a direct obligation, and the
performance of any such obligation by any permitted assignee, sublessee or
transferee under an assignment, sublease or transfer agreement then in effect
and permitted by the terms of this Lease shall constitute performance by Lessee
and discharge such obligation by Lessee. Except as otherwise expressly provided
herein, any right granted to Lessee in this Lease shall grant Lessee the right
to exercise such right or permit such right to be exercised by any such
assignee, sublessee or transferee, provided that Lessee’s renewal option set
forth in Section 22.2 may be exercised only by Lessee itself or by any assignee
or transferee of, or successor to, Lessee in a transaction permitted by
Section 6.8 of the Participation Agreement. The inclusion of specific references
to obligations or rights of any such assignee, sublessee or transferee in
certain provisions of this Lease shall not in any way prevent or diminish the
application of the provisions of the two sentences immediately preceding with
respect to obligations or rights in respect of which specific reference to any
such assignee, sublessee or transferee has not been made in this Lease.

SECTION 19.   NET LEASE, ETC.

     This Lease is a net lease and Lessee’s obligation to pay all Rent payable
hereunder shall be absolute and unconditional under any and all circumstances of
any character including, without limitation, any abatement of Rent or setoff
against Rent; nor, except as otherwise expressly provided herein, shall this
Lease terminate, or the respective obligations of Lessor or Lessee be otherwise
affected, by reason of any defect in, damage to or loss or destruction of, or
requisitioning of, any Unit, by condemnation or otherwise, the prohibition of
Lessee’s use of any Unit, the interference with such use by any Person or the
lack of right, power or authority of

          Equipment Lease Agreement (KCSR 2005-1)   - 25 -    

 



--------------------------------------------------------------------------------



 



Lessor or any other Person to enter into this Lease or any other Operative
Agreement, or for any other cause, whether similar or dissimilar to the
foregoing, any present or future law to the contrary notwithstanding, it being
the intention of the parties hereto that the Rent payable by Lessee hereunder
shall continue to be payable in all events unless the obligation to pay the same
shall be terminated in accordance with the terms of this Lease. To the extent
permitted by applicable law, Lessee hereby waives any and all rights which it
may now have or which at any time hereafter may be conferred upon it, by statute
or otherwise, to terminate, cancel, quit or surrender this Lease with respect to
any Unit, except in accordance with the express terms hereof. If for any reason
whatsoever this Lease shall be terminated in whole or in part by operation of
law or otherwise, except as specifically provided herein, Lessee nonetheless
agrees to the maximum extent permitted by law, to pay to Lessor or to Indenture
Trustee, as the case may be, an amount equal to each installment of Basic Rent
and all Supplemental Rent due and owing, at the time such payment would have
become due and payable in accordance with the terms hereof had this Lease not
been terminated in whole or in part. Nothing contained herein shall be construed
to waive any claim which Lessee might have under any of the Operative Agreements
or otherwise or to limit the right of Lessee to make any claim it might have
against Lessor or any other Person or to pursue such claim in such manner as
Lessee shall deem appropriate.

SECTION 20.   NOTICES.

     Unless otherwise expressly specified or permitted by the terms hereof, all
communications and notices provided for herein shall be in writing or by a
telecommunications device capable of creating a written record (including
electronic mail), and any such notice shall become effective (a) upon personal
delivery thereof, including, without limitation, by overnight mail and courier
service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed in writing by either
of the methods set forth in clauses (a) and (b) above, in each case addressed to
the following Person at its respective address set forth below or at such other
address as such Person may from time to time designate by written notice to the
other Persons listed below:

         
 
  If to Lessor:   KCSR Trust 2005-1
 
      c/o Wilmington Trust Company
 
      Rodney Square North
 
      1100 North Market Street
 
      Wilmington, DE 19890-0001
 
      Attention: Corporate Trust Administration
 
      Facsimile No.: (302) 636-4140
 
      Telephone No.: (302) 636-6000

          Equipment Lease Agreement (KCSR 2005-1)   - 26 -    

 



--------------------------------------------------------------------------------



 



         
 
  With copies to:   GS Leasing (KCSR 2005-1) LLC
 
      c/o The Goldman Sachs Group Inc.
 
      85 Broad Street
 
      New York, NY 10004
 
      Attention: Robert Emer,
 
      Fixed Income, Currency and Commodities
 
      Facsimile: 212-256-4853
 
      Telephone No.: 212-902-0047
 
       
 
  If to Indenture Trustee:   Wells Fargo Bank Northwest, National Association
 
      299 South Main Street, 12th Floor
 
      MAC: U1228-120
 
      Salt Lake City, Utah 84111
 
      Attention: Corporate Trust Department
 
      Facsimile No.: (801) 246-5053
 
      Telephone No.: (801) 246-5630
 
       
 
  If to Lessee:   Address of Lessee for Mail Delivery:
 
      The Kansas City Southern Railway Company
 
      P.O. Box 219335
 
      Kansas City, MO 64121-9335
 
      Attention: Senior Vice President – Finance Treasurer
 
      Facsimile No.: (816) 983-1198
 
      Telephone No.: (816) 983-1802
 
       
 
      Address of Lessee for Courier and Similar Delivery:
 
      The Kansas City Southern Railway Company
 
      427 West 12th Street
 
      Kansas City, MO 64105
 
      Attention: Senior Vice President – Finance Treasurer
 
      Facsimile No.: (816) 983-1198
 
      Telephone No.: (816) 983-1802
 
       
 
      with a copy to:
 
       
 
      The Kansas City Southern Railway Company
 
      427 West 12th Street
 
      Kansas City, MO 64105
 
      Attention: Senior Vice President & General Counsel
 
      Facsimile No.: (816) 983-1227
 
      Telephone No.: (816) 983-1303

SECTION 21.   CONCERNING INDENTURE TRUSTEE.

     Section 21.1. Limitation of Indenture Trustee’s Liabilities.
Notwithstanding any provision herein or in any of the other Operative Agreements
to the contrary, Indenture Trustee’s obligation to take or refrain from taking
any actions, or to use its discretion (including, but not

          Equipment Lease Agreement (KCSR 2005-1)   - 27 -    

 



--------------------------------------------------------------------------------



 



limited to, the giving or withholding of consent or approval and the exercise of
any rights or remedies under such Operative Agreements), and any liability
therefor, shall, in addition to any other limitations provided herein or in the
other Operative Agreements, be limited by the provisions of the Indenture,
including, but not limited to, Article VI thereof.
     Section 21.2. Right, Title and Interest of Indenture Trustee under Lease.
It is understood and agreed that the right, title and interest of Indenture
Trustee in, to and under this Lease and the Rent due and to become due hereunder
shall by the express terms granting and conveying the same be subject to the
interest of Lessee in and to the Equipment.

SECTION 22.   TERMINATION UPON PURCHASE BY LESSEE; OPTIONS TO RENEW.

     Section 22.1. Termination upon Purchase by Lessee. If Lessee shall have
exercised its option to purchase any Unit pursuant to Section 23 and shall not
have elected to purchase Owner Participant’s Beneficial Interest pursuant to
Section 23(c), upon payment by Lessee of the purchase price with respect to such
Unit as provided in Section 23, and upon payment by Lessee of all Rent then due
and payable under this Lease with respect to such Unit, the Lease Term shall end
with respect to such Unit and the obligations of Lessee to pay Rent hereunder
with respect to such Unit (except for Supplemental Rent obligations surviving
pursuant to the Participation Agreement or the Tax Indemnity Agreement or which
have otherwise accrued but not been paid as of the date of such payment) shall
cease.
     Section 22.2. Renewal Option at Expiration of Basic Term. (a) [Reserved].
     (b) So long as no Specified Default or Event of Default shall have occurred
and be continuing, Lessee shall have the right, upon not less than 180 days’
prior irrevocable notice to Lessor at the end of the Basic Term or any Fair
Market Renewal Term, pursuant to this Section, to renew this Lease with respect
to, at the sole discretion of Lessee, either all or a Minimum Number for one or
more successive Renewal Terms of not less than one year each (each a “Fair
Market Renewal Term”), commencing at the end of the Basic Term or the end of any
Fair Market Renewal Term, as the case may be; provided that the aggregate
duration of the Fair Market Renewal Terms for such Units, when added to the
duration of the Basic Term and all prior Fair Market Renewal Terms for such
Units, shall not in any event exceed either (i) 80% of the estimated useful life
of such Units, or (ii) the point at which such Units are estimated to have a
Fair Market Sales Value of 20% of the original Equipment Cost of such Units
(without giving effect to inflation or deflation since the Delivery Date for
such Units), in each case as determined by appraisal (in accordance with the
procedures set forth in the definition of “Fair Market Sales Value”), completed
at a point prior to the end of the Basic Term or the current Fair Market Renewal
Term, as the case may be, selected by Lessee. Basic Rent for any such Renewal
Term shall be equal to the then Fair Market Rental Value for such Units and
shall be payable in semiannual installments in arrears. All other provisions of
this Lease, other than Section 10, shall be applicable during any such Renewal
Term for such Units, except that the Stipulated Loss Values for such Units shall
be determined in accordance with Section 22.5.
     Section 22.3. [Reserved].

          Equipment Lease Agreement (KCSR 2005-1)   - 28 -    

 



--------------------------------------------------------------------------------



 



     Section 22.4. Determination of Fair Market Rental Value. Lessee may notify
Lessor that Lessee desires a determination of the Fair Market Rental Value of
such Units for a. Renewal Term commencing upon the Renewal Term Commencement
Date. Lessee’s request for a determination of Fair Market Rental Value shall not
obligate Lessee to exercise any of the options provided in Section 22.2.
     Section 22.5. Stipulated Loss Value During Renewal Term. During any Fair
Market Renewal Term, the Stipulated Loss Value of any Unit shall be determined
by amortizing the Fair Market Sales Value of such Unit as of the first day of
such Renewal Term down to the Fair Market Sales Value of such Unit as of the
last day of such Renewal Term at the implicit interest rate imputed when
discounting on a monthly basis the renewal rents and the Fair Market Sales Value
as of the last day of such Renewal Term back to the Fair Market Sales Value as
of the first day of such Renewal Term.

SECTION 23.   LESSEE’S OPTIONS TO PURCHASE EQUIPMENT;
PURCHASE OF BENEFICIAL INTEREST.


          (a) So long as no Specified Default or Event of Default shall have
occurred and be continuing, Lessee shall have the option:
     (i) upon not less than 180 days’ nor more than 360 days’ prior irrevocable
notice to Lessor to purchase on the Basic Term Expiration Date or the Business
Day next following the expiration of any Renewal Term then in effect, either all
or a Minimum Number of Units at a price equal to the Fair Market Sales Value for
such Units;
     (ii) upon not less than 90 days’ nor more than 360 days’ prior irrevocable
notice to Lessor to purchase on the EBO Fixed Purchase Price Date, at the sole
discretion of Lessee, either all of the Units of Equipment or a Minimum Number
of Units on the EBO Fixed Purchase Price Date at a price equal to the EBO Fixed
Purchase Price (as such EBO Fixed Purchase Price may be adjusted from time to
time pursuant to and in accordance with Section 2.6 of the Participation
Agreement); and
     (iii) upon not less than 90 days’ nor more than 360 days’ prior irrevocable
notice to Lessor at any time after the EBO Fixed Purchase Price Date, any Unit
of Equipment if Lessee determines and provides to Owner Trustee and Owner
Participant a certificate executed by the Chief Financial Officer of Lessee to
the effect that the cost of any improvements thereto required by Section 8.1(iv)
would exceed 20% of the Fair Market Sales Value of such Unit as of such date, at
a price equal to the higher of the Fair Market Sales Value or Termination Value
as of such date for such Unit.
          (b) If Lessee shall have exercised its option to purchase any Unit
pursuant to Sections 23(a)(i) or 23(a)(iii) and shall have requested a
determination of Fair Market Sales Value at least 180 days prior to the date of
such purchase, Owner Trustee and Lessee shall comply in a timely manner with
their respective obligations set forth in the definition of “Fair Market Sales
Value.” If Lessee shall have exercised its option to purchase any Unit
hereunder, and so long as Lessee has not exercised its option to purchase the
Beneficial Interest pursuant to Section 23(c) below, on the date of such
purchase (x) Owner Trustee shall, subject to the

          Equipment Lease Agreement (KCSR 2005-1)   - 29 -    

 



--------------------------------------------------------------------------------



 



payment in full of all amounts referred to in clauses (y) and (z) below, assign,
transfer and convey to Lessee all right, title and interest of Owner Trustee in
and to each Unit being purchased on such date on an “as is, where is” basis,
without recourse or warranty except as to Lessor’s Liens attributable to Owner
Trustee or Owner Participant other than Permitted Liens, (y) Lessee shall pay,
by 12:00 noon (New York City time) on such date by wire transfer in immediately
available funds, to Owner Trustee the Fair Market Sales Value or the EBO Fixed
Purchase Price, as the case may be, with respect to the Units purchased on such
date plus any sales, use or other similar taxes imposed on such purchase or
transfer, and (z) Lessee shall pay pursuant to Section 22.1 (i) all Basic Rent
due and payable prior to such date of purchase plus all other Supplemental Rent
due and payable as of such date of purchase, including, in respect of any
Make-Whole Amount with respect to any Equipment Note due and payable on such
date of purchase.
          (c) If Lessee shall have exercised its option pursuant to
Section 23(a)(ii) above and shall have elected to purchase all but not less than
all of the Units, Lessee shall have the option to purchase the Beneficial
Interest from Owner Participant and shall assume all of the rights and
obligations of Owner Participant under each of the Operative Agreements to which
Owner Participant is a party (other than any obligations or liabilities of Owner
Participant incurred on or prior to the applicable purchase date, which
obligations and liabilities shall remain the sole responsibility of Owner
Participant); provided, however, Lessee shall not entitled to exercise such
option unless Indenture Trustee and the Loan Participants shall have received an
opinion of counsel stating that Indenture Trustee and Loan Participants shall be
entitled to the benefits of Section 1168 of the Bankruptcy Code (or any
successor provision) to the same extent as immediately prior to Lessee’s
exercise of this option, such opinion to be reasonably satisfactory to Indenture
Trustee and the Loan Participants. On the applicable purchase date (x) Lessee
shall pay any unpaid Basic Rent due and payable prior to such date of purchase
and any other Rent then due and payable and such amounts shall be distributed as
provided in the Indenture and the Trust Agreement and (y) Lessee shall pay to
Owner Participant, in immediately available funds, an amount equal to the excess
of the applicable purchase price over an amount equal to the sum of the
principal of, and any accrued and unpaid interest on, the outstanding Equipment
Notes on such date after taking into account any payments of principal or
interest made in respect of the outstanding Equipment Notes on such date plus
any sales, use or other similar taxes imposed on such purchase or transfer, and
upon payment and (in the case of clause (x) above) distribution of the amounts
set forth in clauses (x) and (y) above, Owner Participant will assign, transfer
and convey to Lessee, without recourse or warranty except as to Lessor’s Liens
attributable to Owner Trustee or Owner Participant other than Permitted Liens,
all of Owner Participant’s right, title and interest in and to the Beneficial
Interest. If Lessee shall have exercised the option to purchase the Beneficial
Interest from Owner Participant as described above, Owner Participant shall
receive on the applicable purchase date a release in form and substance
satisfactory to it, from all liabilities under the Operative Agreements (other
than those liabilities set forth in the first sentence of this Section 23(c)).

SECTION 24.   LIMITATION OF LESSOR’S LIABILITY.

     It is expressly agreed and understood that all representations, warranties
and undertakings of Lessor hereunder (except as expressly provided herein) shall
be binding upon Lessor only in its capacity as Owner Trustee under the Trust
Agreement and in no case shall Wilmington Trust

          Equipment Lease Agreement (KCSR 2005-1)   - 30 -    

 



--------------------------------------------------------------------------------



 



Company be personally liable for or on account of any statements,
representations, warranties, covenants or obligations stated to be those of
Lessor hereunder, except that Lessor (or any successor Owner Trustee) shall be
personally liable for its gross negligence or willful misconduct or for its
breach of its covenants, representations and warranties contained herein to the
extent covenanted or made in its individual capacity.

SECTION 25.   FILING IN MEXICO.

     In the event that during the Lease Term (A) a central filing system becomes
available in Mexico for the filing or recording of security interests or
ownership rights in railroad rolling stock, (B) Lessee elects as a business
practice to conduct such filings or recordings with respect to equipment owned
or leased by Lessee that is used in a manner similar to the Units and (C) Lessee
has not previously taken such action in accordance with the requirements of
Section 16.1 hereof, then Lessee will take, or cause to be taken, at Lessee’s
cost and expense, such action with respect to the filing or recording of this
Lease, the Indenture or any supplements hereto or thereto (or appropriate
evidence thereof) and any financing statements or other instruments as may be
necessary or reasonably required to maintain, so long as the Indenture or this
Lease is in effect and such central filing system remains available, the benefit
of such filing or recording in Mexico for the protection of the security
interest created by the Indenture and any security interest that may be claimed
to have been created by this Lease and the ownership interest of Lessor in each
Unit to the extent such protection is available pursuant to such filing or
recording in Mexico.

SECTION 26.   MISCELLANEOUS.

     Section 26.1. Governing Law; Severability. This Lease and any extensions,
amendments, modifications, renewals or supplements hereto shall be governed by
and construed in accordance with the internal laws and decisions (as opposed to
conflicts of law provisions) of the State of New York; provided, however, that
the parties shall be entitled to all rights conferred by any applicable Federal
statute, rule or regulation. Whenever possible, each provision of this Lease
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Lease shall be prohibited by or
invalid under the laws of any jurisdiction, such provision, as to such
jurisdiction, shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Lease in any other jurisdiction.
     Section 26.2. Execution in Counterparts. This Lease may be executed in any
number of counterparts, each executed counterpart constituting an original and
in each case such counterparts shall constitute but one and the same instrument;
provided, however, that to the extent that this Lease constitutes chattel paper
(as such term is defined in the Uniform Commercial Code) no security interest in
this Lease may be created through the transfer or possession of any counterpart
hereof other than the counterpart bearing the receipt therefor executed by
Indenture Trustee on the signature page hereof, which counterpart shall
constitute the only “original” hereof for purposes of the Uniform Commercial
Code.
     Section 26.3. Headings and Table of Contents; Section References. The
headings of the sections of this Lease and the Table of Contents are inserted
for purposes of convenience only

          Equipment Lease Agreement (KCSR 2005-1)   - 31 -    

 



--------------------------------------------------------------------------------



 



and shall not be construed to affect the meaning or construction of any of the
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Lease.
     Section 26.4. Successors and Assigns. This Lease shall be binding upon and
shall inure to the benefit of, and shall be enforceable by, the parties hereto
and their respective permitted successors and assigns.
     Section 26.5. True Lease. It is the intent of the parties to this Lease
that it be, and this Lease shall be, a single and indivisible true lease of the
Equipment for all purposes, including, without limitation, for Federal income
tax purposes. Lessor shall at all times be the owner of each Unit which is the
subject of this Lease for all purposes, this Lease conveying to Lessee no right,
title or interest in any Unit except as lessee. Nothing contained in this
Section 26.5 shall be construed to limit Lessee’s use or operation of any Unit
or constitute a representation, warranty or covenant by Lessee as to tax
consequences.
     Section 26.6. Amendments and Waivers. No term, covenant, agreement or
condition of this Lease may be terminated, amended or compliance therewith
waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by
each party hereto; provided, however, that any breach or default, once waived in
writing, unless otherwise specified in such waiver, shall not be deemed
continuing for any purpose of the Operative Agreements.
     Section 26.7. Survival. All warranties, representations, indemnities and
covenants made by any party hereto, herein or in any certificate or other
instrument delivered by any such party or on the behalf of any such party under
this Lease, shall be considered to have been relied upon by each other party
hereto and shall survive the consummation of the transactions contemplated
hereby on any Closing Date regardless of any investigation made by any such
party or on behalf of any such party.
     Section 26.8. Business Days. If any payment is to be made hereunder or any
action is to be taken hereunder on any date that is not a Business Day, such
payment or action otherwise required to be made or taken on such date shall be
made or taken on the immediately succeeding Business Day with the same force and
effect as if made or taken on such scheduled date and as to any payment
(provided any such payment is made on such succeeding Business Day) no interest
shall accrue on the amount of such payment from and after such scheduled date to
the time of such payment on such next succeeding Business Day.
     Section 26.9. Directly or Indirectly. Where any provision in this Lease
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.
     Section 26.10. Incorporation by Reference. The payment obligations set
forth in the Tax Indemnity Agreement and Sections 7.1 and 7.2 of the
Participation Agreement are hereby incorporated by reference.
     Section 26.11. Entitlement to §1168 Benefits. It is the intent of the
parties that Lessor (and Indenture Trustee as assignee of Lessor under the
Indenture) shall be entitled to the benefits

          Equipment Lease Agreement (KCSR 2005-1)   - 32 -    

 



--------------------------------------------------------------------------------



 



of Section 1168 of the Bankruptcy Code with respect to the right to repossess
any Unit and to enforce any of its other rights or remedies as provided herein,
and in any circumstances where more than one construction of the terms and
conditions of this Lease is possible, a construction which would preserve such
benefits shall control over any construction which would not preserve such
benefits or would render them doubtful. To the extent consistent with the
provisions of Section 1168 of the Bankruptcy Code or any analogous section of
the Bankruptcy Code or other applicable law, it is hereby expressly agreed and
provided that, notwithstanding any other provision of the Bankruptcy Code, any
right of Lessor to take possession of any Unit and to enforce any of its other
rights or remedies in compliance with the provisions of this Lease shall not be
affected by the provisions of Section 362 or 363 of the Bankruptcy Code or any
analogous provision of any superseding statute or any power of a bankruptcy
court to enjoin such undertaking or possession.
     Section 26.12. Waiver of Jury Trial. THE PARTIES HERETO VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS LEASE OR ANY OTHER OPERATIVE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY OF THE PARTIES
HERETO AND THERETO. THE PARTIES HERETO HEREBY AGREE THAT THEY WILL NOT SEEK TO
CONSOLIDATE ANY SUCH LITIGATION WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL
HAS NOT OR CANNOT BE WAIVED.

          Equipment Lease Agreement (KCSR 2005-1)   - 33 -    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be duly
executed and delivered on the day and year first above written.

             
 
           
 
  LESSOR:        
 
                KCSR TRUST 2005-1,acting through         WILMINGTON TRUST
COMPANY, not in its         individual capacity, but solely as Owner Trustee    
 
           
 
  By:   /s/ Michele C. Harra    
 
           
 
      Name: Michele C. Harra    
 
      Title: Financial Services Officer    
 
           
 
  LESSEE        
 
                THE KANSAS CITY SOUTHERN RAILWAY COMPANY    
 
           
 
  By:   /s/ Ronald G. Russ    
 
           
 
      Name: Ronald G. Russ    
 
      Title: Executive Vice President & CFO    

Receipt of the original counterpart
of the foregoing Lease is hereby
acknowledged this 20th day of
December, 2005.

         
 
        WELLS FARGO BANK NORTHWEST, NATIONAL         ASSOCIATION, as Indenture
Trustee    
 
       
By:
  /s/ Jon Creasmun    
 
       
 
  Name: Jon Creasmun    
 
  Title: Assistant Vice President    

      Equipment Lease Agreement (KCSR 2005-1)    

 



--------------------------------------------------------------------------------



 



STATE OF DELAWARE                  )
                                                             ) ss:
COUNTY OF NEW CASTLE           )
     On this 19th day of December, 2005, before me personally appeared Michele
C. Harra to me personally known, who being by me duly sworn, says that he/she is
a Financial Services Officer of Wilmington Trust Company, that said instrument
was signed and sealed on December 19, 2005, on behalf of said association by
authority of its Board of Directors; and he/she acknowledged that the execution
of the foregoing instrument was the free act and deed of said association

             
 
           
 
  By   /s/ Amanda E. Burger    
 
     
 
   

(SEAL)
My Commission Expires: March 7, 2007.
STATE OF MISSOURI                        )
                                                               ) ss:
COUNTY OF JACKSON                     )
     On this 19th day of December, 2005, before me personally appeared Paul J.
Weyandt to me personally known, who being by me duly sworn, says that he is the
Senior Vice President-Finance & Treasurer of THE KANSAS CITY SOUTHERN RAILWAY
COMPANY, that said instrument was signed and sealed on December 19, 2005, on
behalf of said corporation by authority of its Board of Directors; and he
acknowledged that the execution of the foregoing instrument was the free act and
deed of said corporation.

             
 
           
 
  By   /s/ Linda Reeve    
 
     
 
Notary Public     

(SEAL)
My Commission Expires: August 4, 2006.

      Equipment Lease Agreement (KCSR 2005-1)    

 